Exhibit 10_4

 

--------------------------------------------------------------------------------

$250,000,000

CREDIT AGREEMENT

dated as of

May 5, 2006

among

XM SATELLITE RADIO INC.,

XM SATELLITE RADIO HOLDINGS INC.,

The Lenders Party Hereto,

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION

as Administrative Agent,

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent

and

CITICORP NORTH AMERICA, INC.,

as Documentation Agent

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC. and UBS SECURITIES LLC

as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

ARTICLE I.

Definitions

SECTION 1.01

   Defined Terms    1

SECTION 1.02

   Classification of Loans and Borrowings    36

SECTION 1.03

   Terms Generally    36

SECTION 1.04

   Accounting Terms; GAAP    37

ARTICLE II.

The Credits

SECTION 2.01

   Commitments    37

SECTION 2.02

   Loans and Borrowings    37

SECTION 2.03

   Requests for Revolving Borrowings    38

SECTION 2.04

   Swingline Loans    39

SECTION 2.05

   Letters of Credit    40

SECTION 2.06

   Funding of Borrowings    44

SECTION 2.07

   Interest Elections    44

SECTION 2.08

   Termination and Reduction of Commitments    46

SECTION 2.09

   Repayment of Loans; Evidence of Debt    46

SECTION 2.10

   Prepayment of Loans and Asset Sale Offer    47

SECTION 2.11

   Fees    48

SECTION 2.12

   Interest    49

SECTION 2.13

   Alternate Rate of Interest    50

SECTION 2.14

   Increased Costs    50

SECTION 2.15

   Break Funding Payments    51

SECTION 2.16

   Taxes    52

SECTION 2.17

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    54

SECTION 2.18

   Mitigation Obligations; Replacement of Lenders    55

SECTION 2.19

   New Commitments.    56

ARTICLE III.

Representations and Warranties

SECTION 3.01

   Organization; Powers    57

SECTION 3.02

   Authorization; Enforceability    57

SECTION 3.03

   Governmental Approvals; No Conflicts    58

SECTION 3.04

   Financial Condition; No Material Adverse Change    58

SECTION 3.05

   Litigation    59

SECTION 3.06

   Compliance with Laws and Agreements    59

SECTION 3.07

   Investment Company Status    59

SECTION 3.08

   Taxes    59

SECTION 3.09

   ERISA    60

SECTION 3.10

   Federal Reserve Regulations    60

SECTION 3.11

   Title to Properties; Possession Under Leases    60

SECTION 3.12

   Subsidiaries    61

SECTION 3.13

   Disclosure    62

SECTION 3.14

   Environmental Matters    62

SECTION 3.15

   Security Documents    63

SECTION 3.16

   Solvency    63

ARTICLE IV.

Conditions

SECTION 4.01

   Closing Date    64

SECTION 4.02

   Each Credit Event    67

 

i



--------------------------------------------------------------------------------

ARTICLE V.

Affirmative Covenants

SECTION 5.01

   Financial Statements; and Other Information    67

SECTION 5.02

   Notices of Material Events    69

SECTION 5.03

   Existence; Conduct of Business    69

SECTION 5.04

   Obligations and Taxes    69

SECTION 5.05

   Maintenance of Properties; Insurance    70

SECTION 5.06

   Books and Records; Inspection Rights    70

SECTION 5.07

   Compliance with Laws    70

SECTION 5.08

   Use of Proceeds and Letters of Credit    71

SECTION 5.09

   Compliance with Environmental Laws    71

SECTION 5.10

   Further Assurances    71

ARTICLE VI.

Negative Covenants

SECTION 6.01

   Incurrence of Indebtedness and Issuance of Disqualified Stock    74

SECTION 6.02

   Liens    76

SECTION 6.03

   Merger, Consolidation or Sale of Assets    76

SECTION 6.04

   Dividend and Other Payment Restrictions Affecting Material Subsidiaries    78

SECTION 6.05

   Sale and Leaseback Transactions    79

SECTION 6.06

   Restricted Payments    79

SECTION 6.07

   Transactions with Affiliates    83

SECTION 6.08

   Negative Pledge    84

SECTION 6.09

   Liquidity Test    84

SECTION 6.10

   Line of Business    84

SECTION 6.11

   Amendments or Waivers of the Security Documents, Senior Notes Documents and
the GM/OnStar Credit Facility    85

SECTION 6.12

   GM/OnStar Credit Facility    85

SECTION 6.13

   XM-4 Satellite Collateral    85

ARTICLE VII.

Events of Default

ARTICLE VIII.

The Administrative Agent

SECTION 8.01

   Appointment    88

SECTION 8.02

   Administrative Agent in its Individual Capacity    88

SECTION 8.03

   Exculpatory Provisions    88

SECTION 8.04

   Notice of Default    89

SECTION 8.05

   Reliance by the Administrative Agent    89

SECTION 8.06

   Delegation of Duties    89

SECTION 8.07

   Successor Administrative Agent    89

SECTION 8.08

   Non-Reliance on Administrative Agent and Other Lenders    90

SECTION 8.09

   Indemnification    90

SECTION 8.10

   Syndication Agent, Documentation Agent and Arrangers    91

ARTICLE IX.

Miscellaneous

SECTION 9.01

   Notices    91

SECTION 9.02

   Waivers; Amendments    92

SECTION 9.03

   Expenses; Indemnity; Damage Waiver    93

SECTION 9.04

   Successors and Assigns    94

SECTION 9.05

   Agreements of Holdings    98

 

ii



--------------------------------------------------------------------------------

SECTION 9.06

   XM-4 Satellite Collateral.    99

SECTION 9.07

   Survival    99

SECTION 9.08

   Counterparts; Integration; Effectiveness    100

SECTION 9.09

   Severability    100

SECTION 9.10

   Right of Setoff    100

SECTION 9.11

   Governing Law; Jurisdiction; Consent to Service of Process    100

SECTION 9.12

   WAIVER OF JURY TRIAL    101

SECTION 9.13

   Headings    101

SECTION 9.14

   Confidentiality    101

SECTION 9.15

   Interest Rate Limitation    103

SECTION 9.16

   USA PATRIOT Act    103

SCHEDULES:

Schedule 2.01 — Commitments

Schedule 3.05 — Litigation

Schedule 3.12 — Subsidiaries

Schedule 3.14 — Environmental Matters

Schedule 6.02 — Existing Liens

Schedule 6.08 — Existing Restrictions

Schedule 9.05 — Exceptions to Agreements of Holdings

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Opinion of Borrower’s Counsel

Exhibit C — Form of Guarantee Agreement

Exhibit D — Form of Solvency Certificate

Exhibit E — Form of Collateral Agreement

Exhibit F — Form of Perfection Certificate

Exhibit G — Form of Second Lien Intercreditor Agreement

Exhibit H — Form of Holdings Covenant and Collateral Release Notice

Exhibit I — Form of Non-Bank Certificate

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 5, 2006 (this “Agreement”), among XM SATELLITE
RADIO INC., XM SATELLITE RADIO HOLDINGS INC., the LENDERS party hereto, JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, CREDIT SUISSE
SECURITIES (USA) LLC, as Syndication Agent, CITICORP NORTH AMERICA, INC., as
Documentation Agent and J.P. MORGAN SECURITIES INC. and UBS SECURITIES LLC, as
Joint Bookrunners and Joint Lead Arrangers (the “Arrangers”).

The parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, indicates that such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Debt” means, with respect to any specified Person (x) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person or (y) Indebtedness secured by a
Lien encumbering any asset acquired by such specified Person; provided that, in
each case, such Indebtedness or Lien, as applicable, is not incurred in
connection with, or in contemplation of, such other Person merging with or into,
or becoming a Subsidiary of, such specified Person or in contemplation of the
acquisition of such assets by such specified Person.

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjustment Date” has the meaning assigned to such term in the definition of
“Pricing Grid”.

“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder, or its successors in
such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the



--------------------------------------------------------------------------------

management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise. For purposes of this definition, the
terms “controlling,” “controlled by” and “under common control with” shall have
correlative meanings.

“Affiliate Transaction” has the meaning assigned to such term in
Section 6.07(a).

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement and includes all Exhibits and Schedules hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Ancillary XM-4 Satellite Collateral” means any assets, licenses and/or usage
rights associated specifically with the XM-4 Satellite; provided, however, to
the extent that any such assets, licenses and/or usage rights are also
associated with one or more other satellites used or to be used by a Loan Party
(prior to the Holdings Covenant and Collateral Release Date) or by the Borrower
or the Subsidiary Loan Parties (after the Holdings Covenant and Collateral
Release Date) or other property or assets material to the business of such
party, only that portion, if any, of such assets, licenses and/or usage rights
that is divisible and separately conveyable shall constitute Ancillary XM-4
Satellite Collateral.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, (a) with respect to any ABR Loan,
1.25% per annum, (b) with respect to any Eurodollar Revolving Loan, 2.25% per
annum, and (c) with respect to the Commitment Fee, 0.50% per annum; provided
that on and after the first Adjustment Date occurring after the completion of
the first full fiscal quarter of the Borrower after the Closing Date, the
Applicable Rate with respect to the Loans and the Commitment Fee will be
determined pursuant to the Pricing Grid.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arrangers” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Asset Sale” means (a) the sale, lease (as lessor), license, conveyance or other
disposition of any assets; and (b) the issuance of Equity Interests in any of
the Borrower’s Subsidiaries or the sale of Equity Interests in any of its
Subsidiaries (including in connection with the merger or consolidation of any
Subsidiary with or into another Person that results in the direct or indirect
ownership by the Borrower of less of the Equity Interests of such Subsidiary
than prior to such merger or consolidation).

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the following items shall not be deemed to be
Asset Sales:

(i) any single transaction or series of related transactions that involves
assets having a fair market value or that involve net proceeds of less than
$5,000,000;

(ii) a transfer of assets between or among the Borrower and the Borrower’s
Wholly Owned Subsidiary Guarantor;

(iii) an issuance of Equity Interests by a Wholly Owned Subsidiary Guarantor to
the Borrower or to another Wholly Owned Subsidiary Guarantor;

(iv) the sale or lease of equipment, inventory, accounts receivable or other
assets in the ordinary course of business;

(v) the sale or other disposition of cash or Cash Equivalents;

(vi) a Restricted Payment or Permitted Investment that is permitted under
Section 6.06;

(viii) any Qualified Sale and Leaseback Transaction, including an XM-4 Sale and
Leaseback Transaction; and

(ix) the non-exclusive license of Intellectual Property in the ordinary course
of business.

“Asset Sale Offer” has the meaning assigned to such term in Section 2.10(c).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Revolving Credit Exposure then outstanding; provided, that in
calculating any Lender’s Revolving Credit Exposure for the purpose of
determining such Lender’s (other than the Swingline Lenders)

 

3



--------------------------------------------------------------------------------

Available Commitment pursuant to Section 2.11(a), the aggregate principal amount
of Swingline Loans then outstanding shall be deemed to be zero.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“beneficially owns” and “beneficially owned” shall have a corresponding meaning.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation; (b) with respect to a partnership, the board of
directors of the general partner of the partnership (if a corporation); and
(c) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” means XM Satellite Radio Inc., a Delaware corporation.

“Borrower Obligations” means the Credit Agreement Obligations, the Borrower’s
Cash Management Arrangement Obligations and the Borrower’s Specified Hedging
Agreement Obligations.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.

“Cash Equivalents” means:

(a) United States dollars;

(b) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith

 

4



--------------------------------------------------------------------------------

and credit of the United States is pledged in support thereof) having maturities
of not more than six months from the date of acquisition;

(c) certificates of deposit and Eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of
$500,000,000;

(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

(e) commercial paper having one of the two highest ratings obtainable from
Moody’s Investors Service, Inc. or Standard & Poor’s Rating Services and in each
case maturing within six months after the date of acquisition; and

(f) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e) of this
definition.

“Cash Management Arrangement Obligations” means all obligations and liabilities
of any Loan Party to any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due or now existing or hereafter
incurred, which may arise under, out of, or in connection with, any Specified
Cash Management Arrangement or any Specified Cash Management Arrangement
Agreement, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including interest
accruing at the then applicable rate provided in any Specified Cash Management
Arrangement Agreement after the maturity of the obligations thereof and interest
accruing at the then applicable rate provided in any Specified Cash Management
Arrangement Agreement after the commencement of any bankruptcy case or
insolvency, reorganization or like proceeding relating to such Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding, and all reasonable fees and disbursements of counsel to the
Qualified Counterparty that are required to be paid by such Loan Party pursuant
to the terms of any Specified Cash Management Arrangement Agreement).

“Change in Control” means the occurrence of any of the following:

(a) Holdings shall cease to beneficially own and control at least 100% on a
fully diluted basis of the economic interests and voting power in the Equity
Interests of the Borrower;

(b) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Material Subsidiaries taken as a whole to any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act) other than a Principal or
a Principal Related Party;

(c) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

 

5



--------------------------------------------------------------------------------

(d) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person,” other than
the Principals and the Principal Related Parties, becomes the Beneficial Owner,
directly or indirectly, of more than 35% of the Voting Stock of Holdings or the
Borrower, measured by voting power rather than number of shares; or

(e) the first day on which a majority of the members of the Board of Directors
of the Borrower or Holdings are not Continuing Directors.

Notwithstanding the foregoing, a Parent Company Merger shall not constitute a
Change in Control.

“Change in Control Offer” has the meaning assigned to such term in
Section 2.10(d).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means (a) as of the Closing Date and until the Release Date, the
Existing Collateral, (b) from and after the Release Date and at all times
thereafter (until, in the case of Holdings only, the Holdings Covenant and
Collateral Release Date), all of the personal property (including Equity
Interests and Intellectual Property) of Holdings, the Borrower and the
Subsidiary Loan Parties in which Liens are purported to be granted pursuant to
the Security Documents (other than the Existing Collateral Documents) and
(c) with respect to Holdings only, from and after the Holdings Covenant and
Collateral Release Date, the Holdings Collateral, in each case, as security for
the Borrower Obligations and the Guarantor Obligations; provided that if at any
time none of the Obligations in respect of the Secured Notes and the GM/OnStar
Credit Facility (including if any release of such Liens with respect to the
Obligations in respect of the GM/OnStar Credit Facility occurs concurrently with
the automatic release referred to below) are secured by the XM-4 Satellite
Collateral, then such XM-4 Satellite Collateral shall be automatically released
from the Collateral without any further consent of the Administrative Agent
and/or the Lenders in connection with the consummation of the XM-4 Sale and
Leaseback Transaction.

“Collateral Agent” means The Bank of New York or such other Person then serving
as Collateral Agent under the Existing Collateral Documents.

 

6



--------------------------------------------------------------------------------

“Collateral Agreement” means the Collateral Agreement, dated as of the Release
Date, as amended, supplemented or otherwise modified from time to time, in the
form of Exhibit E, among, the Borrower, Holdings, each Subsidiary Loan Party and
the Administrative Agent.

“Collateral and Guarantee Requirement” means the requirement that:

(a) on the Closing Date, the Administrative Agent (I) shall have received from
Holdings and each Material Subsidiary a counterpart of the Guarantee Agreement
duly executed and delivered on behalf of such person and (II) each Lender, to
the extent required pursuant to the terms thereof, shall have executed a joinder
agreement to each of the Existing Intercreditor Agreements and become a “Secured
Party” as defined thereunder and the Collateral Agent, for the benefit of the
New Secured Parties, shall have a valid security interest in the Collateral
pursuant to the Existing Collateral Documents and such security interest shall
be perfected to the extent required by the Existing Collateral Documents;

(b) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Administrative Agent shall have received a supplement to the
Guarantee Agreement, in the form specified therein, duly executed and delivered
by such Subsidiary Loan Party;

(c) on the Release Date, the Administrative Agent shall have received from the
Borrower, Holdings and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such Loan Party
and such Collateral Agreement shall be in full force and effect and legal, valid
and binding against each such Loan Party as of the Release Date;

(d) on or promptly after the Release Date, (I) all the outstanding Equity
Interests of any Person that is or becomes a Subsidiary Loan Party on or after
the Closing Date and (II) all the Equity Interests that are owned by a Loan
Party (other than XM Investment LLC and XM 1500 Eckington LLC) shall have been
pledged pursuant to the Collateral Agreement (or, in the case of Foreign
Subsidiaries, at the request of the Administrative Agent, pursuant to a Foreign
Pledge Agreement) (provided that (x) the Equity Interests in any Foreign
Subsidiary shall be pledged unless such pledge would result in adverse tax
consequences to the Borrower, in which case such pledge shall be limited to 65%
of the Voting Stock and 100% of the non-Voting Stock of such Foreign Subsidiary,
(y) minority Equity Interests shall be pledged unless such pledge would result
in a breach or violation of contracts or agreements to which a Loan Party is
party or would trigger rights of first refusal, call rights or other similar
provisions thereunder or result in the loss of director appointment rights or
other penalty or loss of rights under such contracts or agreements and (z) from
and after the Holdings Covenant and Collateral Release Date, Holdings shall be
required to pledge only those Equity Interests that constitute Holdings
Collateral) and the Administrative Agent shall have received all certificates or
other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto duly endorsed
in blank;

 

7



--------------------------------------------------------------------------------

(e) on the Closing Date (in the case of the Existing Security Documents) and on
or promptly after the Release Date (in the case of the Collateral Agreement) and
at any time thereafter that any other Security Document shall be executed and
delivered (in the case of any other Security Document), except as set forth
pursuant to Section 3.15 or as otherwise contemplated by the applicable Security
Document, all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered, recorded, executed or possessed to
create the Liens intended to be created by the applicable Security Documents in
favor of (i) prior to the Release Date, the Collateral Agent, for the benefit of
the Existing Secured Parties and the New Secured Parties and (ii) after the
Release Date, the Administrative Agent, for the benefit of the New Secured
Parties, and to perfect such Liens to the extent required by, and with the
priority required by, the applicable Security Documents and this Agreement,
shall have been filed, registered, recorded (or delivered to the Administrative
Agent for filing, registration or recording) or executed and delivered; and

(f) except as set forth pursuant to Section 3.03 or as otherwise contemplated by
any Security Document, each Loan Party shall have obtained all consents and
approvals required to be obtained by it in connection with (i) the execution and
delivery of all Security Documents (or supplements thereto) to which it is a
party and the granting by it of the Liens thereunder and (ii) the performance of
its obligations thereunder.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $250,000,000. Unless the context
shall otherwise require, after the effectiveness of any New Commitments, the
term “Commitment” shall include such New Commitment.

“Commitment Fee” has the meaning assigned to such term in Section 2.11(a).

“Commitment Letter” means the amended and restated commitment letter, dated as
of April 17, 2006, among the Borrower, J.P. Morgan Securities Inc., UBS
Securities LLC, JPMorgan Chase Bank, National Association, UBS Loan Finance LLC,
Citigroup Global Markets Inc., Credit Suisse, Bear Stearns Corporate Lending
Inc. and Wells Fargo Foothill, Inc.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Material
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

(a) the Net Income (but not loss) of any Person that is not a Material
Subsidiary or that is accounted for by the equity method of accounting shall be
included

 

8



--------------------------------------------------------------------------------

only to the extent of the amount of dividends or distributions paid in cash to
the specified Person or a Wholly Owned Subsidiary Guarantor thereof;

(b) the Net Income of any Material Subsidiary shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Material Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Material Subsidiary or its stockholders;

(c) the Net Income of any Person acquired in a pooling of interests transaction
for any period prior to the date of such acquisition shall be excluded; and

(d) the cumulative effect of a change in accounting principles shall be
excluded.

“Consolidated Net Worth” means, with respect to any specified Person as of any
date, the sum of:

(a) the consolidated equity of the common stockholders of such Person and its
consolidated Material Subsidiaries as of such date; plus

(b) the respective amounts reported on such Person’s balance sheet as of such
date with respect to any series of preferred stock (other than Disqualified
Stock) that by its terms is not entitled to the payment of dividends unless such
dividends may be declared and paid only out of net earnings in respect of the
year of such declaration and payment, but only to the extent of any cash
received by such Person upon issuance of such preferred stock.

“Consolidated Total Debt” means, as at any date of determination, an amount
equal to the aggregate amount of all outstanding Indebtedness of Holdings and
its Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Senior Debt” means, as at any date of determination,
Consolidated Total Debt, less any Indebtedness subordinated in right of payment
and interest to any other Indebtedness of Holdings and its Subsidiaries in
accordance with the terms of this Agreement.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower who (a) was a member of such Board of
Directors on the Closing Date; or (b) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such board at the time of such nomination or
election.

“Credit Agreement Obligations” means the unpaid principal of and interest on
(including interest accruing after the maturity of the Loans and LC
Disbursements and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing

 

9



--------------------------------------------------------------------------------

or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower to the Administrative Agent or to
any Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit,
or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Deferred Purchase Price Agreements” means each purchase agreement between the
Borrower and a satellite manufacturer for the manufacture of a satellite, the
terms of which provide for a portion of the purchase price to be deferred and
paid by the Borrower other than when specified milestones are achieved or in
installments on or prior to the delivery of such satellite.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
Maturity Date. Notwithstanding the preceding sentence, any Equity Interest that
would constitute Disqualified Stock solely because the holders thereof have the
right to require the Borrower to repurchase such Equity Interests upon the
occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if the terms of such Equity Interests provide that the
Borrower may not repurchase or redeem any such Equity Interests pursuant to such
provisions unless such repurchase or redemption complies with Section 6.06.

“Distribution Agreement” means the Second Amended and Restated Distribution
Agreement dated on or about January 28, 2003 by and among OnStar, Holdings and
the Borrower, as amended and as contemplated to be amended to be combined with
the GM/OnStar Credit Facility and as further amended, supplemented or otherwise
modified from time to time.

“Documentation Agent” means Citicorp North America, Inc., as documentation
agent.

“dollars” or “$” refers to lawful money of the United States of America.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, common law, injunctions, notices or binding
agreements issued, promulgated or entered into by or on behalf of any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the

 

10



--------------------------------------------------------------------------------

Borrower or any Subsidiary directly or indirectly resulting from or based upon
(a) violation of, or non-compliance with, any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any such equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the failure of the
Borrower or any ERISA Affiliate to make any required contribution under any
Multiemployer Plan; (g) the incurrence by the Borrower or any ERISA Affiliate of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA; (i) the
occurrence of an act or omission which could give rise to the imposition of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (k) or Section 4071 of ERISA in respect of
any Plan; (j) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n)
of the Code with respect to any Plan; or (k) the occurrence of any event with
respect to any Plan similar to the events described in any of the subsections
(a) through (j) hereof which would cause liability to arise to the Borrower or
any ERISA Affiliate.

 

11



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, indicates that
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Proceeds” means any Net Proceeds from any Asset Sale that are not
finally applied or invested in accordance with the Borrower’s Reinvestment
Right.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Entities” means, collectively, (a) any Subsidiary of Holdings (other
than the Borrower or a Subsidiary of the Borrower) that has as its principal
asset real estate that is leased to Holdings or the Borrower, including XM 1500
Eckington LLC and XM Investment LLC, (b) companies that are not Subsidiaries of
Holdings, the Borrower or a Subsidiary of the Borrower, including WorldSpace,
Inc. and Canadian Satellite Radio Holdings Inc., (c) WCS Wireless Inc. (as long
as it is not a Subsidiary of the Borrower) and (d) any Subsidiary of Holdings
(other than the Borrower or a Subsidiary of the Borrower) formed to hold and
operate the assets of WCS Wireless Inc.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on (or
measured by) its net income, including franchise taxes imposed in lieu of net
income taxes, by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(a).

“Existing 10% Notes” has the meaning assigned to such term in clause (b) of the
definition of “January 2003 Financing Transactions”.

“Existing 12% Notes” has the meaning assigned to such term in clause (a) of the
definition of “Secured Notes”.

“Existing 14% Notes” has the meaning assigned to such term in clause (c) of the
definition of “Secured Notes”.

“Existing Collateral” means the “Collateral” under and as defined in (a) the
Existing General Security Agreement and (b) the Existing FCC License Subsidiary
Pledge Agreement.

 

12



--------------------------------------------------------------------------------

“Existing Collateral Documents” means, collectively, (a) the Existing
Intercreditor Agreements, (b) the Existing General Security Agreement and
(c) the Existing FCC License Subsidiary Pledge Agreement.

“Existing FCC License Subsidiary Pledge Agreement” means the Amended and
Restated FCC License Subsidiary Pledge Agreement, dated as of January 28, 2003,
among the Borrower, as pledgor, and The Bank of New York, as Collateral Agent,
as may be amended, restated, supplemented or otherwise modified from time to
time.

“Existing Floating Rate Notes” has the meaning assigned to such term in clause
(d) of the definition of “Secured Notes”.

“Existing General Security Agreement” means the Security Agreement, dated as of
January 28, 2003, among the Borrower, Holdings and XM Equipment Leasing LLC, as
grantors, and The Bank of New York, as Collateral Agent, as may be amended,
restated, supplemented or otherwise modified from time to time.

“Existing Indebtedness” means Indebtedness of the Borrower and its Material
Subsidiaries in existence on the Closing Date, including the Indebtedness
incurred or to be incurred pursuant to the January 2003 Financing Transactions
until such amounts are repaid or, in the case of Indebtedness incurred under a
facility that permits repayment and reborrowing, until the commitment(s) for
such facility have terminated or are released.

“Existing Intercreditor Agreements” means, collectively, (a) the Intercreditor
and Collateral Agency Agreement (FCC License Subsidiary Pledge Agreement), dated
as of January 28, 2003, among the Noteholders named in schedule I thereto, The
Bank of New York, as Original Trustee, The Bank of New York, as New Trustee, GM,
OnStar, The Bank of New York, as Collateral Agent and the Additional Creditors
from time to time party thereto and (b) the Intercreditor and Collateral Agency
Agreement (General Security Agreement), dated as of January 28, 2003, among the
Noteholders named in schedule I thereto, The Bank of New York, as New Trustee,
GM, OnStar, The Bank of New York, as Collateral Agent and the Additional
Creditors from time to time party thereto, in each case, as may be amended,
restated, supplemented or otherwise modified from time to time.

“Existing Secured Parties” means the holders of the Secured Notes and other
Person identified as a secured party under the Existing Collateral Documents
other than any Additional Creditors (as defined in the Existing Intercreditor
Agreements) that were not parties thereto immediately prior to the date hereof.

“Existing Security Interest” means the security interest of the Collateral Agent
for the benefit of the holders of the Secured Notes and each Additional Creditor
(as defined in the Existing Intercreditor Agreements) in the Existing Collateral
pursuant to the terms of the Existing Collateral Documents.

“FCC License Subsidiary” means XM Radio Inc., a wholly owned subsidiary of the
Borrower that holds all of the FCC licenses with respect to the provision of
satellite digital radio service in the United States by the Borrower or any of
its Subsidiaries.

 

13



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“Foreign Pledge Agreement” means a pledge agreement with respect to the Equity
Interests of a Foreign Subsidiary, in form and substance reasonably satisfactory
to the Administrative Agent.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

“GM” means General Motors Corporation or one or more of its wholly-owned
subsidiaries.

“GM Agreements” means the GM/OnStar Credit Facility, the Distribution Agreement,
any GM Second Lien Collateral Document and any other agreement entered into
pursuant thereto or contemplated thereby among the GM Parties and Holdings, the
Borrower or any of its Subsidiaries.

“GM Second Lien Collateral Document” means any document made, delivered or given
after the date hereof by any of the Loan Parties in favor of the GM Parties in
connection with the GM/OnStar Liens.

“GM Credit Agreement” has the meaning assigned to such term in the definition of
“GM/OnStar Credit Facility”.

“GM/OnStar Credit Facility” means (a) the Credit Agreement, dated as of
January 28, 2003 (the “GM Credit Agreement”), among the Borrower, Holdings, and
the GM Parties, as may be amended, restated, supplemented or otherwise modified
from time to time, including the

 

14



--------------------------------------------------------------------------------

proposed amendment to combine the same with the Distribution Agreement, and/or
(b) an additional credit facility among the Borrower, Holdings and OnStar
entered into for the same purpose as the GM Credit Agreement which, when taken
together with the GM Credit Agreement, shall not have principal amounts
outstanding thereunder that exceed $150,000,000 in the aggregate at any time
outstanding; provided that the GM/OnStar Credit Facility shall at all times be
on terms and conditions not materially less favorable to the Borrower and its
Subsidiaries, taken as a whole, than the terms and conditions of the GM Credit
Agreement in effect on the Closing Date.

“GM/OnStar Liens” means the second priority Liens granted by the Loan Parties on
all or any portion of the Collateral in support of the Borrower’s and Holdings’
Obligations in respect of the GM/OnStar Credit Facility and/or the Distribution
Agreement, which Liens shall be subordinated to the Liens securing the Borrower
Obligations pursuant to the Second Lien Intercreditor Agreement.

“GM Parties” means, collectively, GM and OnStar as parties to each of the GM
Agreements.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Agreement” means the Guarantee Agreement, dated as of the Closing
Date, as amended, supplemented or otherwise modified from time to time, in the
form of Exhibit C, among Holdings, each Subsidiary Loan Party and the
Administrative Agent.

“Guarantor Obligations” means with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with the
Guarantee Agreement (including, without limitation, Section 2 thereof) or any
other Loan Document to which such Guarantor is a party, and any of such
Guarantor’s Cash Management Arrangement Obligations and Specified Hedging
Agreement Obligations, in each case whether on account of

 

15



--------------------------------------------------------------------------------

guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to any Secured Party that are required to be paid by such Guarantor
pursuant to the terms of any Loan Document or Specified Agreement).

“Guarantors” means, collectively, (a) Holdings and (b) each Subsidiary Loan
Party.

“Hazardous Materials” means all explosive or radioactive materials, substances
or wastes and all hazardous or toxic materials, substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon, infectious or medical
wastes and all other materials, substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under (a) interest rate Swap Agreements; and
(b) other agreements or arrangements designed to protect such Person against
fluctuations in interest rates or currency values.

“Holdings” means XM Satellite Radio Holdings Inc., a Delaware corporation.

“Holdings Collateral” has the meaning assigned to such term in the Collateral
Agreement.

“Holdings Collateral Transfer” has the meaning assigned to such term in
Section 9.05.

“Holdings Covenant and Collateral Release Date” has the meaning assigned to such
term in Section 9.05.

“Holdings Covenant and Collateral Release Notice” has the meaning assigned to
such term in Section 9.05.

“Immaterial Subsidiary” means each Subsidiary of the Borrower that is not a
Material Subsidiary.

“Increased Amount Date” has the meaning assigned to such term in
Section 2.19(a).

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent, (a) in respect of borrowed money;
(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof); (c) in respect of
banker’s acceptances; (d) representing Capital Lease Obligations; (e) consisting
of the balance deferred and unpaid of the purchase price of any property; except
any such balance that constitutes an accrued expense or trade payable; or
(f) representing any Hedging Obligations, if and to the extent any of the
preceding items (other than letters of credit and Hedging Obligations) would
appear as a liability upon a balance sheet of the specific Person prepared in
accordance with GAAP. In addition, the term “Indebtedness” shall include (i) all
Indebtedness of others secured by a Lien on any asset of the specified Person
(whether or not such Indebtedness is assumed by the specified Person), (ii) to
the extent not otherwise included, the Guarantee by the specified Person of any
Indebtedness of any other Person and (iii) all Attributable Debt of such Person.

 

16



--------------------------------------------------------------------------------

The amount of any Indebtedness outstanding as of any date shall be:

(1) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount;

(2) the face amount thereof, in the case of letters of credit, banker’s
acceptances and similar obligations;

(3) the net obligations of such Person in respect thereof, in the case of
Hedging Obligations;

(4) the present value of the obligation of the lessee for net rental payments,
in the case of Attributable Debt, as set forth in the definition thereof; and

(5) the principal amount thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indivisible Ancillary XM-4 Satellite Collateral” means any assets, licenses
and/or usage rights associated specifically with the XM-4 Satellite to the
extent not constituting (or the portion thereof that is not) Ancillary XM-4
Satellite Collateral because not divisible or separately conveyable.

“Initial Lien” has the meaning assigned to such term in Section 6.02.

“Initial Period” means the period from and including the Closing Date to but
excluding the first date on which less than $75,000,000 of the Secured Notes
remain outstanding.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, state, multinational or foreign laws or otherwise, including (a) all
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereto, and all patents, patent applications, and
patent disclosures, together with all provisionals, reissuances, continuations,
continuations-in-part, divisions, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, brand names,
trade names, domain names and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations and renewals in
connection therewith, (c) all copyrightable works and protectable designs, all
copyrights, and all applications, registrations, and renewals in connection
therewith, (d) all mask works and all applications, registrations, and renewals
in connection therewith, (e) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, drawings, designs, specifications, research records, records of
inventions, test information, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), (f) any rights in
or licenses to or from a third party in any of the foregoing, and (g) any past,
present, or future claims or causes of actions arising out of or related to any

 

17



--------------------------------------------------------------------------------

infringement, misappropriation, dilution or other violation of any of the
foregoing, including the right to receive all proceeds and damages therefrom.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine months) thereafter, as the Borrower
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the form
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers,
directors and employees made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Borrower
or any Material Subsidiary of the Borrower sells or otherwise disposes of any
Equity Interests of any direct or indirect Material Subsidiary of the Borrower
such that, after giving effect to any such sale or disposition, such Person is
no longer a Material Subsidiary of the Borrower, the Borrower shall be deemed to
have made an Investment on the date of any such sale or disposition equal to the
fair market value of the Equity Interests of such Subsidiary not sold or
disposed of in an amount determined as provided under Section 6.06(c). The
acquisition by the Borrower or any Material Subsidiary of the Borrower of a
Person that holds an Investment in a third Person shall be deemed to be an
Investment by the Borrower or such Material Subsidiary in such third Person in
an amount equal to the fair market value of the Investment held by the acquired
Person in such third Person determined as provided in Section 6.06(c).

 

18



--------------------------------------------------------------------------------

“Issuing Bank” means JPMorgan Chase Bank, National Association, in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“January 2003 Financing Transactions” means (a) the amendment and restatement of
the Distribution Agreement dated as of January 28, 2003 to provide for the
payment of up to $35,000,000 in subscriber acquisition payments in the form of
Class A Common Stock of Holdings (the “Class A Common Stock”), (b) the issuance
of the Borrower’s and Holdings’ 10% Senior Secured Convertible Discount Notes
due 2009 and common stock to certain investors (the “Existing 10% Notes”)
pursuant to the Note Purchase Agreement, (c) borrowings of up to $150,000,000 at
any time outstanding under the GM Credit Agreement to finance certain revenue
share payments owed to the GM Parties under the Distribution Agreement or other
amounts which may be owing from time to time to the GM Parties, (d) the
execution, delivery and performance of all agreements, documents and instruments
evidencing the transactions described in clauses (a) through (c) above and all
arrangements contemplated thereby, in each case as reflected in such agreements,
documents and instruments as in effect on the Closing Date with such amendments
that do not (x) have a materially adverse effect on the rights of the
Administrative Agent or the Lenders or the Loan Parties or (y) increase the
principal amount (or accreted value, as applicable) or shorten the fixed
maturity of any Indebtedness.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“LC Participation Fee” shall have the meaning assigned such term in
Section 2.11(b).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Sublimit” means an amount equal to $120,000,000; provided that
until the earlier to occur of (a) the Release Date and (b) the date on which the
Existing Intercreditor Agreements are amended in a manner reasonably
satisfactory to the Required Lenders to provide the Lenders with the same rights
as the Existing Secured Parties under the Existing Intercreditor Agreements with
respect to such Letters of Credit as if such Letters of Credit were fully drawn
and the reimbursement obligations in respect thereof constituted principal
amounts outstanding,

 

19



--------------------------------------------------------------------------------

the Letter of Credit Sublimit shall be zero. The Letter of Credit Sublimit is
part of, and not in addition to, the Commitments.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, the Security Documents, and any
promissory note issued under Section 2.09(c).

“Loan Parties” means the Borrower, Holdings and the Subsidiary Loan Parties.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Regulations” means Regulations T, U and X of the Board.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Loan Parties to perform any of their
respective obligations under this Agreement or the other Loan Documents or
(c) the validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent and the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of Holdings, the Borrower or any such
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings,

 

20



--------------------------------------------------------------------------------

the Borrower or such Subsidiary would be required to pay if such Swap Agreement
were terminated at such time.

“Material Subsidiary” means each Subsidiary of the Borrower having assets (on a
consolidated basis including its Subsidiaries) with a value in excess of 2% of
the total assets or 2% of total revenues of the Borrower and its Subsidiaries
taken as a whole as of any date; provided that (i) in no event may the assets or
revenues of all Immaterial Subsidiaries have a value in excess of 10% of the
total assets or 10% of the total revenues of the Borrower and its Subsidiaries
taken as a whole as of any date (and, in such case, Subsidiaries specified by
the Borrower (and if the Borrower fails to so specify, specified by the
Administrative Agent) shall be deemed to be Material Subsidiaries
notwithstanding the foregoing to the extent necessary to satisfy this proviso)
and (ii) to the extent permitted by applicable law, rules or regulations,
including rules and regulations of the Federal Communications Commission, the
FCC License Subsidiary shall at all times be a Material Subsidiary.

“Maturity Date” means May 5, 2009.

“MLB” means Major League Baseball Clubs.

“MLB Contract” means the Letter Agreement and Binding Term Sheet, dated as of
October 15, 2004 (the “MLB Letter Agreement”), between the Borrower and the
Office of the Commissioner of Baseball, as agent for MLB, together with all
agreements subsequently entered into between the Borrower and MLB, or any of
their respective affiliates, regarding the broadcast of Major League Baseball
games and related programming on XM Radio Service, the creation of liens on an
escrow account to hold funds payable to MLB in an amount not to exceed
$120,000,000 or other matters contemplated by the MLB Letter Agreement.

“MLB Intellectual Property” means any intellectual property rights which were to
be the subject of a non-exclusive license under the MLB Contract but which the
Borrower is deemed to own, by operation of law or otherwise, and as to which MLB
would be retaining a security interest (and any products and proceeds thereof)
under the MLB Contract.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person and its Material Subsidiaries, determined in accordance with GAAP
and before any reduction in respect of preferred stock dividends, excluding,
however:

(a) any gain or loss, together with any related provision for taxes on such gain
or loss, realized in connection with: (i) any Asset Sale; or (ii) the
disposition of any securities by such Person or any of its Material Subsidiaries
or the extinguishment of any Indebtedness of such Person or any of its Material
Subsidiaries; and

(b) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss.

 

21



--------------------------------------------------------------------------------

“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
of its Material Subsidiaries in respect of any Asset Sale or other transaction
(including, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received in any Asset Sale), net of
the direct costs relating to such Asset Sale or other transaction, including,
without limitation, legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result thereof, and taxes
paid or payable as a result thereof, in each case, after taking into account any
available tax credits or deductions and any tax sharing arrangements, and
amounts required to be applied to the repayment of Indebtedness (other than the
Credit Agreement Obligations) secured by a Lien on the asset or assets that were
the subject of such Asset Sale or other transaction and any reserve for
adjustment in respect of the sale price of such asset or assets established in
accordance with GAAP.

“New Commitments” has the meaning assigned to such term in Section 2.19(a).

“New Lender” has the meaning assigned to such term in Section 2.19(a).

“New Loan” has the meaning assigned to such term in Section 2.19(b).

“New Secured Parties” means the Administrative Agent, each Lender, the
Documentation Agent, the Syndication Agent, the Arrangers and, with respect to
any Specified Agreement, any Qualified Counterparty; provided that no Qualified
Counterparty shall have any rights in connection with the management or release
of any Collateral or the obligations of any Subsidiary Loan Party under the
Guarantee Agreement, the Collateral Agreement or any other Security Document.

“New Senior Notes” means the Senior Floating Rate Notes and the Senior Fixed
Rate Notes.

“Note Purchase Agreement” means the Note Purchase Agreement dated as of
December 21, 2002, among the Borrower, Holdings and the investors party thereto,
providing for the sale and issuance of the Existing 10% Notes, as may be
amended, restated, supplemented or otherwise modified from time to time.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

“OnStar” means OnStar Corporation.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its by
laws, as amended, (ii) with respect to any limited partnership, its certificate
of limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such

 

22



--------------------------------------------------------------------------------

“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Parent Company Merger” means (a) a merger or consolidation of the Borrower with
or into Holdings or a merger or consolidation of Holdings with or into the
Borrower or (b) any assignment, transfer, conveyance or other disposition of all
or substantially all of the properties or assets of the Borrower to Holdings or
of Holdings to the Borrower.

“Pari Passu Indebtedness” means Indebtedness of the Borrower that is pari passu
in right of payment to the Loans or, in the case of a Subsidiary Loan Party,
that is pari passu in right of payment to the Guarantee of the Loans.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit F or any
other form approved by the Administrative Agent.

“Permitted Business” means (i) with respect to Holdings, any of the lines of
business conducted by Holdings and its Material Subsidiaries as of the Closing
Date, the provision of communications or media services using the wireless
spectrum licenses of WCS Wireless, any other line of business involving the
transmission or delivery of audio, data, video or other content through
currently existing or future technology, and any business similar, ancillary or
related thereto or that constitutes a reasonable extension or expansion thereof,
including in connection with Holdings’ or its Material Subsidies’ existing and
future technology, trademarks and patents and (ii) with respect to the Borrower
or any of its Subsidiaries, any of the lines of business conducted by the
Borrower and its Material Subsidiaries on the Closing Date, and any business
similar, ancillary or related thereto or that constitutes a reasonable extension
or expansion thereof, including in connection with the Borrower’s existing and
future technology, trademarks and patents.

“Permitted Debt” has the meaning assigned to such term in Section 6.01(b).

“Permitted Holdings Debt” means:

(a) Indebtedness incurred by Holdings in connection with the purchase by
Holdings of buildings for use in the satellite radio business, which
Indebtedness may be secured by Liens on such buildings;

 

23



--------------------------------------------------------------------------------

(b) Indebtedness incurred by Holdings in connection with an XM-4 Sale and
Leaseback Transaction, which Indebtedness may be secured by the XM-4 Satellite
Collateral;

(c) Indebtedness (other than Credit Agreement Obligations) secured by Liens on
the assets of Holdings (other than any Holdings Collateral) in an aggregate
principal amount not to exceed $50,000,000; and

(d) any other Indebtedness agreed to by the Required Lenders.

“Permitted Investments” means:

(a) any Investment in the Borrower or in a Wholly Owned Subsidiary Guarantor;

(b) any Investment in Cash Equivalents;

(c) any Investment by the Borrower or any Subsidiary of the Borrower in a
Person, if as a result of such Investment:

(i) such Person becomes a Wholly Owned Subsidiary Guarantor; or

(ii) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Wholly Owned Subsidiary Guarantor;

(d) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with
Section 6.03;

(e) any acquisition of assets solely in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of Holdings;

(f) Hedging Obligations;

(g) Investments in existence on the Closing Date and modifications thereof;

(h) Investments in securities of trade creditors or customers received in
compromise of obligations of such Person incurred in the ordinary course of
business, including under any plan of reorganization or similar arrangement upon
the bankruptcy or insolvency of such Person;

(i) loans and advances to officers, directors and employees of the Borrower or
any of its Material Subsidiaries in the ordinary course of business not to
exceed $2,000,000 at any time outstanding;

(j) Investments indirectly acquired by the Borrower or any of its Material
Subsidiaries through a direct Investment in another Person made in compliance
with this

 

24



--------------------------------------------------------------------------------

Agreement, provided that such Investments existed prior to and were not made in
contemplation of such Investment;

(k) from and after any Parent Company Merger, Investments of Holdings in
existence on the Closing Date; and

(l) other Investments in any Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (l) since the Closing Date that are at the time
outstanding, not to exceed $125,000,000.

“Permitted Liens” means:

(a) Liens in favor of the Borrower;

(b) Liens on property of a Person (including shares of stock or Indebtedness
owned by such Person), existing at the time such Person is merged with or into
or consolidated with the Borrower or any Material Subsidiary of the Borrower;
provided that such Liens were in existence prior to the contemplation of such
merger or consolidation and do not extend to any assets other than those of the
Person merged into or consolidated with the Borrower or the Material Subsidiary
of the Borrower;

(c) Liens on property existing at the time of acquisition thereof by the
Borrower or any Material Subsidiary of the Borrower; provided that such Liens
were not incurred in contemplation of such acquisition;

(d) Liens to secure the performance of bids, tenders, leases, statutory
obligations, surety or appeal bonds, performance bonds or other obligations of a
like nature incurred in the ordinary course of business;

(e) Liens to secure Indebtedness (including Capital Lease Obligations) permitted
under subclause (v) of Section 6.01(b) covering only the assets acquired,
constructed or improved with such Indebtedness;

(f) (x) Liens existing on the Closing Date (including Liens in favor of the
Administrative Agent) set forth on Schedule 6.02 and (y) the GM/OnStar Liens;

(g) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded, provided that any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor;

(h) Liens incidental to the conduct of the business of the Borrower or a
Material Subsidiary of the Borrower or the ownership of its property and assets
not securing Indebtedness, and which do not in the aggregate materially detract
from the

 

25



--------------------------------------------------------------------------------

value of the assets or property of the Borrower and its Material Subsidiaries
taken as a whole, or materially impair the use thereof in the operation of its
business;

(i) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;

(j) judgment Liens not giving rise to an Event of Default;

(k) easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respect of real property not interfering in any material respect
with the ordinary conduct of the business of the Borrower or any of its Material
Subsidiaries;

(l) any interest or title of a lessor under any Capital Lease Obligation;

(m) leases or subleases granted to others that do not materially interfere with
the ordinary course of business of the Borrower and its Material Subsidiaries;

(n) Liens arising from filing Uniform Commercial Code financing statements
regarding leases;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customer duties in connection with the importation of
goods;

(p) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
that are not delinquent or remain payable without penalty;

(q) Liens securing Specified Hedging Agreements with Qualified Counterparties
that relate to Indebtedness that is otherwise permitted under this Agreement and
Liens securing Specified Cash Management Arrangement Agreements with Qualified
Counterparties; provided that in no event shall such Liens secure Obligations
(as defined in the Second Lien Intercreditor Agreement) outstanding under such
Specified Agreements in an amount that exceeds the Cap Amount (as defined in the
Second Lien Intercreditor Agreement) minus the sum of (i) the aggregate amount
of the Commitments of all Lenders hereunder and any other Obligation (as defined
in the Second Lien Intercreditor Agreement) hereunder and under the other First
Lien Documents (as defined in the Second Lien Intercreditor Agreement) and (ii)
the Obligations (as defined in the Second Lien Intercreditor Agreement) which
are outstanding from time to time under the Secured Notes;

(r) Liens encumbering property or other assets under construction in the
ordinary course of business arising from progress or partial payments by a
customer of the Borrower or the Borrower’s Subsidiaries relating to such
property or other assets;

(s) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
of its Material Subsidiaries in the ordinary course of business;

(t) Liens securing Indebtedness in an aggregate amount not to exceed $20,000,000
at any one time outstanding;

(u) Liens on Qualified Receivables securing Indebtedness permitted under
Section 6.01(b)(x);

 

26



--------------------------------------------------------------------------------

(v) from and after any Parent Company Merger, Liens of Holdings in existence on
the Closing Date;

(w) Liens relating to Satellite Vendor Indebtedness or Permitted Refinancing
Indebtedness in respect thereof covering only the asset acquired, constructed or
improved with such Indebtedness;

(x) Liens securing Indebtedness permitted under Section 6.01(b)(vi); provided
that such Liens are no more extensive than the liens securing the Indebtedness
so refunded, refinanced or replaced thereby;

(y) Liens on the assets of the Borrower or any Material Subsidiary securing
indebtedness incurred in any Qualified Sale and Leaseback Transaction, which,
with respect to the XM-4 Sale and Leaseback Transaction shall be limited to the
XM-4 Satellite Collateral; and

(z) Liens on cash in an amount not to exceed $120,000,000 and Liens on MLB
Intellectual Property, in each case, incurred in connection with the MLB
Contract while such agreement is in effect.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Material Subsidiaries issued in exchange for, or the net proceeds of
which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Borrower or any of its Material Subsidiaries (other than
intercompany Indebtedness or the Secured Notes); provided that:

(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest thereon and the amount
of all expenses, consent fees and premiums incurred in connection therewith);

(b) (i) if such Permitted Refinancing Indebtedness has a Weighted Average Life
to Maturity shorter than that of the Loans or a final maturity date earlier than
the Maturity Date, such Permitted Refinancing Indebtedness shall have a Weighted
Average Life to Maturity no shorter than the remaining Weighted Average Life to
Maturity of the debt so extended, refinanced, renewed, replaced, defeased or
refunded and a final Stated Maturity no earlier than the final maturity date of
the debt so extended, refinanced, renewed, replaced, defeased or refunded or
(B) in all other cases, such Permitted Refinancing Indebtedness shall have a
final maturity date later than the final maturity date of, and shall have a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the Loans;

(c) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Loans, such Permitted
Refinancing Indebtedness is subordinated in right of payment to the Loans on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded;

 

27



--------------------------------------------------------------------------------

(d) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is unsecured or secured with a Lien that is subordinated to the
Liens created under the Loan Documents, such Permitted Refinancing Indebtedness
is equally unsecured or subordinated, as applicable, on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; and

(e) such Indebtedness is incurred either by the Borrower or by the Material
Subsidiary who is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
which is or was sponsored, maintained or contributed to by, or required to be
contributed by, Borrower, or in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Pre-Marketing Cash Flow” means, for any period, the Consolidated Net Income of
Holdings, plus, without duplication and to the extent reflected as a charge in
the statements of such Consolidated Net Income, the sum of (a) income taxes (or
provision for income taxes); (b) interest expenses, losses from de-leveraging or
other one time transactions, and other expenses considered part of the other
expenses category in the consolidated financial statements contained in the
reports of Holdings filed with the Securities and Exchange Commission (the
“Holdings Statements”) and therefore non-operational; (c) losses associated with
investments in non-consolidated Persons; (d) depreciation (including amounts
related to research and development) and amortization expenses; (e) compensation
expenses associated with equity-based compensation for employees and third
parties pursuant to SFAS No. 123R, calculated in the same manner and using the
same designated line items as in the Holdings Statements; (f) all marketing,
advertising, subscriber acquisition and distribution expenses; and (g) expenses
related to the sales of merchandise; and minus, without duplication and to the
extent included in the statements of such Consolidated Net Income, the sum of
(a) interest income, gains from de-leveraging or other one time transactions and
other gains considered part of the other income category in the Holdings
Statements and therefore non-operational; (b) all revenues associated with
investments in non-consolidated Persons; and (c) all gains relating to the sales
of merchandise.

 

28



--------------------------------------------------------------------------------

“Pricing Grid” shall mean the table set forth below:

 

Senior Secured Leverage Ratio

 

  

Applicable
Rate for
ABR
Loans

 

 

Applicable
Rate for
Eurocurrency
Loans

 

 

Applicable
Rate for
Commitment
Fees

 

Equal to or greater than 1.75 to 1.00

 

   1.25%   2.25%     0.50%

Less than 1.75 to 1.00 and equal to or greater than 1.25 to 1.00

 

   1.00%   2.00%     0.50%

Less than 1.25 to 1.00 and equal to or greater than 0.75 to 1.00

 

   0.75%   1.75%     0.50%

Less than 0.75 to 1.00

 

   0.50%   1.50%   0.375%

For the purposes of the Pricing Grid, changes in the Applicable Rate resulting
from changes in the Senior Secured Leverage Ratio shall become effective on the
date (the “Adjustment Date”) that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 5.01(a) or
(b) and shall remain in effect until the next change to be effected pursuant to
this paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 5.01, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest of the applicable rates set forth in each column of the
Pricing Grid shall apply. In addition, at all times while an Event of Default
shall have occurred and be continuing, the highest rate set forth in each column
of the Pricing Grid shall apply.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, National Association as its prime rate in effect
at its office located at 270 Park Avenue, New York, New York; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Principals” means American Honda Motor Company, Inc. and GM.

“Principal Related Parties” means (a) any controlling stockholder, 80% (or more)
owned Subsidiary, or immediate family member (in the case of an individual) of
any Principal; or (b) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or Persons beneficially holding an
80% or more controlling interest of which consist of any one or more Principals
and/or such other Persons referred to in the immediately preceding clause (a).

“Proceeds” means, with respect to any issuance or sale of Equity Interests or
Indebtedness or contribution to capital, (a) the cash proceeds of such issuance
or sale or contribution net of attorneys’ fees, accountants’ fees, underwriters’
or placement agents’ fees, discounts or commissions and brokerage, consultant
and other fees actually incurred in connection with such issuance or sale and
net of taxes paid or payable as a result thereof or (b) the fair market value of
any assets or securities that constitute proceeds of such issuance or sale or
contribution, provided that the fair market value of such assets or securities
shall be determined by the Board of Directors whose good faith resolution with
respect thereto shall be conclusive and shall be delivered to the Administrative
Agent, provided further, that the Board of

 

29



--------------------------------------------------------------------------------

Directors’ determination must be based on an opinion or appraisal issued by an
accounting, appraisal or investment banking firm of national standing (or, in
the case of assets such as satellites or network components generally found only
in the satellite industry, an appraiser or other professional with expertise in
the valuation of assets of such type) if the fair market value exceeds
$20,000,000.

“Qualified Counterparty” shall mean, with respect to any Specified Agreement,
any counterparty thereto that, at the time such Specified Agreement was entered
into, was a Lender, the Administrative Agent or the Syndication Agent or an
Affiliate of a Lender, the Administrative Agent or the Syndication Agent.

“Qualified Receivables” means the aggregate amount of accounts receivables of
the Borrower determined in accordance with GAAP that are not more than 90 days
past due.

“Qualified Sale and Leaseback Transaction” means a sale and leaseback
transaction (a) involving one or more satellites of the Borrower or any Material
Subsidiary of the Borrower or that is an XM-4 Sale and Leaseback Transaction and
(b) the Net Proceeds (to the Borrower) of which, together with the aggregate Net
Proceeds (to the Borrower) from all other sale and leaseback transactions
involving satellites consummated after the Closing Date (including any
subsequent replacements, amendments or modifications thereof), do not exceed
$300,000,000.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Registration Rights Agreement” means the registration rights agreement entered
into on or prior to the Closing Date among the Borrower and the initial
purchasers of the New Senior Notes.

“Reinvestment Right” means the right of the Borrower and its Material
Subsidiaries to, within 365 days after the receipt of any Net Proceeds from an
Asset Sale, (a) apply such Net Proceeds, at the Borrower’s or such Material
Subsidiary’s option to (i) acquire all or substantially all of the assets of, or
a majority of the Voting Stock of, another Permitted Business, or Voting Stock
of a Material Subsidiary engaged in a Permitted Business (other than any such
Voting Stock owned or held by a Subsidiary), (ii) to make a capital expenditure,
or (iii) to acquire other assets that are used or useful in a Permitted Business
that have an expected useful life of one year or longer, or (b) enter into a
legally binding agreement to apply such Net Proceeds as described in the
preceding clause (a) within six months after such agreement is entered into and
apply such Net Proceeds in accordance with the terms of such agreement or the
provisions of clause (a) above; provided that if such agreement terminates the
Borrower shall have until the earlier of (x) 90 days after the date of such
termination and (y) six months after the date of the Asset Sale resulting in
such Net Proceeds to effect such an application.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release Date” means that date on which (a) all of the Secured Notes shall have
been paid in full, (b) the Obligations under the Secured Notes are no longer
secured by the Existing Security Interest and the Existing Intercreditor
Agreements shall have been terminated, (c) all

 

30



--------------------------------------------------------------------------------

commitments to lend pursuant to such facilities shall have been terminated and
(d) the Borrower shall have delivered to the Administrative Agent lien searches
showing (i) no Liens securing obligations in excess of $5,000,000 in the
aggregate in favor of any “lien creditor” (as defined in the UCC) other than
those as may be acceptable to the Administrative Agent and (ii) no Liens in
favor of any other Person, other than Permitted Liens.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Payment” has the meaning assigned to such term in
Section 6.06(a)(4).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“Satellite Vendor Indebtedness” means Indebtedness of the Borrower to a
satellite or satellite launch vendor or Affiliate thereof consisting of or
otherwise financing the deferral of payments required to be made by the Borrower
to the vendor in respect of the construction, launch and/or insurance of all or
part of one or more satellites to be used in the Permitted Business but not
beyond the date on which the Borrower shall have legal title to such satellites
or the date of such satellite launches, as applicable.

“Second Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement among the Collateral Agent, for the benefit of the Existing Secured
Parties (if the Release Date has not occurred), the Administrative Agent, for
the benefit of the New Secured Parties, and the GM Parties, in the form of
Exhibit G, as amended, supplemented or otherwise modified from time to time.

“Secured Notes” means (a) the aggregate outstanding principal amount of secured
12% senior notes due 2010 (the “Existing 12% Notes”), (b) the Existing 10%
Notes, (c) the aggregate outstanding principal amount of secured 14% senior
discount notes due 2009 (the “Existing 14% Notes”) and (d) the aggregate
outstanding principal amount of secured senior floating rate notes due 2009 (the
“Existing Floating Rate Notes”), in the case of the Existing 12% Notes, the
Existing 14% Notes and the Existing Floating Rate Notes, issued by the Borrower
pursuant to the applicable Secured Notes Indenture and in the case of the
Existing 10% Notes, issued pursuant to the Note Purchase Agreement. As of May 2,
2006, the aggregate outstanding principal amount of the Existing 12% Notes
equaled $400,000, the aggregate outstanding principal amount of the Existing 10%
Notes equaled approximately $100 million and notices of redemption had been
given with respect to the 14% Notes and the Existing Floating Rate Notes so that
the aggregate outstanding principal amounts of such notes outstanding on May 31,
2006, immediately following the final redemption of such notes, will equal zero.

“Secured Notes Indentures” means (a) the Indenture dated as of June 17, 2003,
made by the Borrower, in favor of the trustee thereunder, pursuant to which the
Existing 12% Notes were

 

31



--------------------------------------------------------------------------------

issued, (b) the Indenture dated as of January 28, 2003, made by the Borrower, in
favor of the trustee thereunder, pursuant to which the Existing 14% Notes were
issued and (c) the Indenture dated as of April 20, 2004, made by the Borrower,
in favor of the trustee thereunder, pursuant to which the Existing Floating Rate
Notes were issued, in each case, as may be amended, restated, supplemented or
otherwise modified from time to time.

“Security Documents” means the Existing Collateral Documents, the Collateral
Agreement, the Foreign Pledge Agreements and each of the security agreements and
other instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.

“Senior Fixed Rate Notes” shall mean the $600,000,000 in aggregate principal
amount of unsecured senior fixed rate notes due 2014 issued by the Borrower
pursuant to the applicable Senior Notes Indenture.

“Senior Floating Rate Notes” means the $200,000,000 in aggregate principal
amount of unsecured senior floating rate notes due 2013 issued by the Borrower
pursuant to the applicable Senior Notes Indenture.

“Senior Notes Documents” shall mean, collectively, the Senior Notes Indentures
and the New Senior Notes and any other agreements entered into in connection
therewith.

“Senior Notes Indentures” means (a) the Indenture dated as of May 1, 2006, made
by the Borrower, in favor of the trustee thereunder, pursuant to which the
Senior Floating Rate Notes were issued and (b) the Indenture dated as of May 1,
2006, made by the Borrower, in favor of the trustee thereunder, pursuant to
which the Senior Fixed Rate Notes were issued, in each case as may be amended,
restated, supplemented or otherwise modified from time to time.

“Senior Secured Debt” means at any date the difference between (a) Consolidated
Total Senior Debt on such date and (b) unsecured Indebtedness included in
Consolidated Total Senior Debt on such date.

“Senior Secured Leverage Ratio” means, with respect to Holdings and its
Subsidiaries on a consolidated basis on the last day of any fiscal quarter of
Holdings for the four quarter period ended as of such day, the ratio of
(a) Senior Secured Debt on such date to (b) Pre-Marketing Cash Flow for such
period.

“SPC” has the meaning assigned to such term in Section 9.04(e).

“Specified Agreement” means any Specified Hedging Agreement and any Specified
Cash Management Arrangement Agreement.

“Specified Cash Management Arrangement” means any arrangement for cash
management, clearing house, wire transfer, depository, treasury or investment
services in connection with any transfer or disbursement of funds through an
automated clearinghouse or on a same day or immediate or accelerated
availability basis (including all monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise of Holdings, the Borrower or any of its Subsidiaries arising out of
any cash

 

32



--------------------------------------------------------------------------------

management, clearing house, wire transfer, depository, treasury or investment
services) provided to Holdings, the Borrower or any of its Subsidiaries by a
Qualified Counterparty that has been designated by the Borrower (with the
consent of the Administrative Agent, which shall not unreasonably be withheld)
as a Specified Cash Management Arrangement. The designation of any such
arrangement as a Specified Cash Management Arrangement shall not create in favor
of the Qualified Counterparty that is a party thereto any rights in connection
with the management, enforcement or release of any Collateral.

“Specified Cash Management Arrangement Agreement” means any agreement or
document made, delivered or given in connection with any Specified Cash
Management Arrangement.

“Specified Hedging Agreement” means any interest rate Swap Agreement entered
into by the Borrower or any Loan Party and any Qualified Counterparty.

“Specified Hedging Agreement Obligations” means all obligations and liabilities
of any Loan Party to any Qualified Counterparty, whether direct or indirect,
absolute or contingent, due or to become due or now existing or hereafter
incurred, which may arise under, out of, or in connection with, any Specified
Hedging Agreement, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including interest accruing at the then applicable rate provided in any
Specified Hedging Agreement after the maturity of the obligations thereof and
interest accruing at the then applicable rate provided in any Specified Hedging
Agreement after the commencement of any bankruptcy case or insolvency,
reorganization or like proceeding relating to such Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding,
and all reasonable fees and disbursements of counsel to the Qualified
Counterparty that are required to be paid by such Loan Party pursuant to the
terms of any Specified Hedging Agreement)

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness, and shall not include any contingent obligations to repay,
redeem or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

33



--------------------------------------------------------------------------------

“Subscriber” means a subscriber in good standing to the XM Radio Service that
has paid subscription fees for at least one month of such service and whose
subscription payments are not delinquent.

“Subsidiary” means, with respect to any specified Person:

(a) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Equity Interest entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

(b) any partnership, trust or limited liability company (a) the sole general
partner or the managing general partner, or the sole manager or trustee, of
which is such Person or a Subsidiary of such Person or (b) the only general
partners or managing members of which are such Person or one or more
Subsidiaries of such Person (or a combination thereof).

“Subsidiary Loan Party” shall mean each Subsidiary of the Borrower that is at
any time a Material Subsidiary; provided that the FCC License Subsidiary shall
only be a Subsidiary Loan Party to the extent it is permitted to Guarantee the
Borrower Obligations under applicable law, rules or regulations, including rules
and regulations of the Federal Communications Commission.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, National Association, in its
capacity as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agent” means Credit Suisse Securities (USA) LLC, as syndication
agent.

“Tax Sharing Agreement” means the Tax Sharing Agreement dated March 15, 2000
among Holdings, the Borrower and XM Radio Inc., as in effect on the Closing
Date.

 

34



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including any interest, penalties and
additions thereto) imposed by any Governmental Authority.

“Total Assets” means the total assets as set forth on the most recent balance
sheet of the Borrower prepared in accordance with GAAP.

“Total Incremental Equity” means, at any date of determination, the sum of,
without duplication: (a) the aggregate cash proceeds received by the Borrower
since the Closing Date from the issuance or sale of Equity Interests of the
Borrower to Holdings (other than Disqualified Stock but including Equity
Interests issued upon the conversion of convertible Indebtedness or from the
exercise of options, warrants or rights to purchase Equity Interests of the
Borrower other than Disqualified Stock), or of contributions to the equity
capital of the Borrower by Holdings or the fair market value of the
consideration (if other than cash) from the issuance or sale of Equity Interests
(other than Disqualified Stock) of the Borrower to Holdings or of actual or
deemed capital contributions to the common equity capital of the Borrower by
Holdings from the issuance of Equity Interests of Holdings in exchange for the
retirement of Pari Passu Indebtedness of the Borrower since the Closing Date, to
any Person other than a Subsidiary; plus (b) an amount equal to the net
reduction in Investments in any Person (other than Permitted Investments)
resulting from the payment in cash of dividends, repayments of loans or advances
or other transfers of assets, in each case to the Borrower or any Material
Subsidiary after the Closing Date from such Person; provided, however, that the
amount in the foregoing clause (b) shall not exceed the amount of Investments
previously made (and treated as a Restricted Payment) by the Borrower or any
Material Subsidiary in such Person and that constitutes a Restricted Payment
that has been deducted from Total Incremental Equity pursuant to clause
(c) below; minus (c) the aggregate amount of all Restricted Payments declared or
made on or after the Closing Date.

“Transactions” means the execution, delivery and performance by the Borrower and
Holdings of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, the execution, delivery
and performance by Holdings and the Subsidiary Loan Parties of the Guarantee
Agreement, the grant of security interests by the Loan Parties pursuant to the
Security Documents, the issuance of the New Senior Notes by the Borrower, the
tender for or redemption of the Secured Notes by the Borrower and the release by
GM and OnStar of their respective Liens under, and agreement to no longer be a
secured party under, the Existing Security Documents.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York or
any other applicable jurisdiction.

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

 

35



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock at any date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal (or liquidation preference, as applicable), including payment at
final maturity, in respect thereof, by (b) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by

(2) the then outstanding principal amount (or liquidation preference) of such
Indebtedness (or Disqualified Stock, as applicable).

“Wholly Owned Subsidiary” of any specified Person means a Subsidiary of such
Person all of the outstanding Equity Interests or other ownership interests of
which (other than directors’ qualifying shares) shall at the time be owned by
such Person or by one or more Wholly Owned Subsidiaries of such Person and one
or more Wholly Owned Subsidiaries of such Person.

“Wholly Owned Subsidiary Guarantor” means a Wholly Owned Subsidiary of the
Borrower that Guarantees the Borrower Obligations pursuant to the Loan
Documents.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“XM-4 Sale and Leaseback Transaction” means a sale and leaseback transaction
(whether classified as an operating lease, a capital lease or otherwise)
involving the XM-4 Satellite Collateral (including contractual rights to receive
the XM-4 Satellite upon delivery by the manufacturer (whether then held by the
Borrower or Holdings)).

“XM-4 Satellite” means the satellite known as XM-4 and owned by either Holdings
or the Borrower.

“XM-4 Satellite Collateral” means the XM-4 Satellite and the Ancillary XM-4
Satellite Collateral. For the avoidance of doubt, Indivisible Ancillary XM-4
Satellite Collateral shall not constitute XM-4 Satellite Collateral.

“XM Radio Service” means digital radio programming transmitted by satellites and
terrestrial repeating stations to vehicle, home and portable radios in the
United States.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require,

 

36



--------------------------------------------------------------------------------

any pronoun shall include the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II.

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that shall not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
total Commitments or, during the Initial Period, $50,000,000. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.

 

37



--------------------------------------------------------------------------------

Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 10 Eurodollar Revolving Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

38



--------------------------------------------------------------------------------

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $5,000,000 or (ii) the sum of the total
Revolving Credit Exposures exceeding the total Commitments or, during the
Initial Period, $50,000,000; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan;
and provided further, that the Swingline Lender shall not advance any new
Swingline Loans after it has received written notice from any Lender or any Loan
Party that a Default has occurred and is continuing and stating that no new
Swingline Loans are to be made until such Default has been cured or waived in
accordance with the provisions of this Agreement. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in

 

39



--------------------------------------------------------------------------------

any Swingline Loan acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender. Any amounts received by the Swingline Lender from
the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

SECTION 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of standby and
commercial Letters of Credit for its own account, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time (x) from and after the earlier to occur of (a) the Release
Date and (b) the date on which the Existing Intercreditor Agreements are amended
in a manner reasonably satisfactory to the Required Lenders to provide the
Lenders with the same rights as the Existing Secured Parties under the Existing
Intercreditor Agreements with respect to such Letters of Credit as if such
Letters of Credit were fully drawn and the reimbursement obligations in respect
thereof constituted principal amounts outstanding, and (y) up until the end of
the Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed the Letter of Credit Sublimit and
(ii) the sum of the total Revolving Credit Exposures shall not exceed the total
Commitments or, during the Initial Period, $50,000,000.

 

40



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that, notwithstanding
the foregoing, any Letter of Credit may have an expiration date that is not
later than two years after the Maturity Date to the extent that, on or prior to
the Maturity Date, the Borrower shall have deposited in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the New Secured Parties, an amount in cash equal to the LC Exposure
with respect to such Letter of Credit and any accrued and unpaid interest and
fees that are expected to be payable (whether as LC Participation Fees, fronting
fees or otherwise) until the expiration thereof on a first priority secured
basis and on other terms and conditions reasonably acceptable to the
Administrative Agent.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with an
ABR Revolving Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made

 

41



--------------------------------------------------------------------------------

by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

42



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the

 

43



--------------------------------------------------------------------------------

Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

SECTION 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender shall not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.07 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue

 

44



--------------------------------------------------------------------------------

such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone (i) in the case of a
Eurodollar Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of the proposed election or (ii) in the case of an
ABR Borrowing, not later than 2:00 pm, New York City time, one Business Day
before the date of the proposed election, of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary

 

45



--------------------------------------------------------------------------------

provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures would exceed the total
Commitments as so reduced.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments pursuant to this Section shall be made ratably
among the Lenders in accordance with their respective Commitments.

SECTION 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least five Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

(b) The Administrative Agent shall maintain a Register in accordance with
Section 9.04(b)(iv).

(c) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times

 

46



--------------------------------------------------------------------------------

(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein.

SECTION 2.10 Prepayment of Loans and Asset Sale Offer. (a) The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing pursuant to Section 2.10(a) shall
be in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

(c) If, at any time, the aggregate amount of Excess Proceeds of the Borrower and
its Material Subsidiaries shall exceed $10,000,000, within three Business Days
of such date, the entire amount of such Excess Proceeds shall be offered (the
“Asset Sale Offer”) to the Lenders on a pro rata basis in accordance with their
respective Commitments to be applied to the permanent reduction of the total
Commitments on the date that is 10 Business Days after the making of such Asset
Sale Offer. If a Lender does not accept such Asset Sale Offer within five
Business Days of the making of such Asset Sale Offer by providing notice of its
acceptance to the Administrative Agent, such amount may be used by the Borrower
for any purposes not otherwise prohibited by this Agreement.

(d) If, at any time, a Change in Control shall have occurred, the Borrower
shall, within one Business Day thereof, make an offer (the “Change in Control
Offer”) to permanently terminate the Commitments of all accepting Lenders on
that date that is 10 Business Days after the making of such Change in Control
Offer. The Commitments of all Lenders that have so accepted such offer shall be
permanently terminated on such tenth Business Day.

(e) Any reduction or termination of the Commitments pursuant to Section 2.10(c)
or (d) shall be accompanied by prepayment of the Revolving Loans and/or
Swingline Loans of (or participated in by) the Lenders who have accepted the
Asset Sale Offer or the Change in Control Offer, as applicable, to the extent,
if any, that the sum of the Revolving Credit Exposures of such Lenders exceed
the total Commitments of such Lenders as so reduced;

 

47



--------------------------------------------------------------------------------

provided that if the aggregate principal amount of Revolving Loans and Swingline
Loans of (or participated in by) the Lenders who have accepted the Asset Sale
Offer or Change in Control Offer, as applicable, then outstanding is less than
the Commitments of such Lenders as so reduced (because L/C Exposure constitutes
a portion thereof), the Borrower shall, to the extent of the balance of such
excess, replace outstanding Letters of Credit and/or deposit an amount in
immediately available funds in a cash collateral account established with the
Administrative Agent for the benefit of the Issuing Bank and the Lenders on
terms and conditions satisfactory to the Administrative Agent (and the Borrower
hereby grants to the Administrative Agent, for the ratable benefit of the
Issuing Bank and the Lenders, a continuing security interest in all amounts at
any time on deposit in such cash collateral account to secure all L/C Exposure
of the Issuing Bank and such Lenders from time to time outstanding and all other
Credit Agreement Obligations of such Lenders). If at any time the Administrative
Agent determines that any funds held in such cash collateral account are subject
to any right or claim of any Person other than the Administrative Agent, the
Issuing Bank and such Lenders or that the total amount of such funds is less
than the amount of such excess, the Borrower shall, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in such cash collateral account, an amount equal to the
excess of (a) the amount of such excess over (b) the total amount of funds, if
any, then held in such cash collateral account that the Administrative Agent
determines to be free and clear of any such right and claim. The application of
any prepayment pursuant to this Section 2.10 shall be made, first, to Base Rate
Loans and, second, to Eurodollar Loans.

SECTION 2.11 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee (a “Commitment Fee”) during the
period from and including the Closing Date to but excluding the date on which
the Commitment of such Lender terminates, computed at the Applicable Rate on the
average daily unused amount of the Available Commitment of such Lender during
the period for which payment is made. Accrued Commitment Fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the Commitments terminate, commencing on the first such
date to occur after the Closing Date. All Commitment Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee (an “LC Participation Fee”) with respect to
its participations in Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Revolving Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard and customary fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. LC

 

48



--------------------------------------------------------------------------------

Participation Fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Closing Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All LC Participation Fees and fronting fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Commitment Fees and
LC Participation Fees, to the Lenders. Fees paid shall not be refundable under
any circumstances.

SECTION 2.12 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the

 

49



--------------------------------------------------------------------------------

Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period,

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.14 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

50



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or the Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 90-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of

 

51



--------------------------------------------------------------------------------

interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.16 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Taxes; provided that if the Borrower shall be required by applicable law
to deduct any Taxes from such payments, then (i) in the case of Indemnified
Taxes (including Other Taxes), the sum payable shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes (including Other Taxes) paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including such Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that the Borrower shall not be obligated to make payment to the Administrative
Agent, such Lender or the Issuing Bank pursuant to this Section in respect of
penalties or interest attributable to any Indemnified Taxes if (i) written
demand therefor has not been made by the Administrative Agent, such Lender or
the Issuing Bank within 90 days from the date on which the Administrative Agent,
such Lender or the Issuing Bank knew of the imposition of Indemnified Taxes by
the relevant Governmental Authority, or (ii) such penalties or interest are
attributable to the gross negligence or willful misconduct of the Administrative
Agent, such Lender or the Issuing Bank. After the Administrative Agent, a Lender
or the Issuing Bank learns of the imposition of Indemnified Taxes, the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, will
act in good faith to promptly notify the Borrower of its obligations hereunder.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes (including
Other Taxes) by the Borrower to a Governmental Authority and in any event within
30 days of any such payment being made, the Borrower shall deliver to the
Administrative Agent the

 

52



--------------------------------------------------------------------------------

original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Each Foreign Lender shall, to the extent it may lawfully do so, deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or the Administrative Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;

(ii) duly completed copies of Internal Revenue Service Form W-8ECI; or

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit I, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN.

(f) Each Foreign Lender agrees to promptly notify the Administrative Agent and
the Borrower of any change in circumstances which would modify or render invalid
any claimed exemption or reduction or any certification previously provided to
the Administrative Agent or the Borrower.

(g) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes (including Other Taxes)
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.16 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

53



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to the Borrower, the payment of which would place
such Lender in a less favorable net after-tax position than such Lender would
have been in if the additional amounts giving rise to such refund of any
Indemnified Taxes or Other Taxes had never been paid.

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 2:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in U.S. dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express

 

54



--------------------------------------------------------------------------------

terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.18 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its

 

55



--------------------------------------------------------------------------------

interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

SECTION 2.19 New Commitments.

(a) The Borrower may, by written notice to the Administrative Agent, elect to
request at any time prior to the Maturity Date, an increase to the existing
Commitments (any such increase, the “New Commitments”), by an amount (i) not in
excess of $100,000,000 in the aggregate and (ii) that is an integral multiple of
$5,000,000 and not less than $10,000,000 (or such lesser amount which shall be
approved by the Administrative Agent). Such notice shall specify (A) the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the New
Commitments shall be effective, which shall be a date not less than ten
(10) Business Days nor more than 60 days after the date on which such notice is
delivered to the Administrative Agent and (B) the identity of each Lender or
other Person (each, a “New Lender”) to whom the Borrower proposes any portion of
such New Commitments be allocated and the amounts of such allocations; provided
that any existing Lender approached to provide all or a portion of the New
Commitments may elect or decline, in its sole discretion, to provide a New
Commitment and, if such Person shall not already be a Lender hereunder, such
Person shall be approved by the Borrower, the Administrative Agent and the
Issuing Bank (such approval not to be unreasonably withheld). Such New
Commitments shall become effective as of such Increased Amount Date so long as
(1) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such New Commitments and the use of the
proceeds therefrom; (2) each of the conditions set forth in Section 4.02 shall
be satisfied on such Increased Amount Date and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Responsible Officer of the Borrower; (3) the New Commitments shall be effected
pursuant to one or more Assignment and Assumption and an amendment to this
Agreement executed and delivered by the Borrower and the Administrative Agent,
each of which shall be recorded in the Register and shall be subject to the
requirements set forth in Section 2.16(e) and (f); (4) the Borrower shall make
any payments required pursuant to Section 2.15 in connection with the New
Commitments; and (5) the Borrower shall deliver or cause to be delivered any
legal opinions, board resolutions authorizing the incurrence of such additional
Indebtedness (to the extent not previously authorized), or other closing
certificates and documents reasonably requested by the Administrative Agent in
connection with any such transaction (including confirmation that the
obligations of the Loan Parties with respect to such New Commitments (and any
Loans or extensions of credit thereunder) are secured by the Collateral and the
priority of the Administrative Agent’s Lien in such Collateral has not been
affected by the New Commitments.

 

56



--------------------------------------------------------------------------------

(b) On any Increased Amount Date on which New Commitments are effected, subject
to the satisfaction of the foregoing terms and conditions, (i) each of the
Lenders shall assign to each of the New Lenders, and each of the New Lenders
shall purchase from each of the Lenders, at the principal amount thereof
(together with accrued interest), such interests in the Loans outstanding on
such Increased Amount Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Loans will be held by
existing Lenders and New Lenders ratably in accordance with their Commitments
after giving effect to the addition of such New Commitments to the Commitments,
(ii) each New Commitment shall be deemed for all purposes to be a Commitment and
each Loan made thereunder following such assignment (a “New Loan”) shall be
deemed for all purposes to be a Loan and (iii) each New Lender shall become a
Lender with respect to the New Commitment and all matters relating thereto.

(c) The Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (i) the
New Commitments and the New Lenders, and (ii) in the case of each notice to any
Lender, the respective interests in such Lender’s Loans, in each case subject to
the assignments contemplated by this Section.

(d) The terms and provisions of the New Loans shall be identical to the Loans.
Notwithstanding the requirements of Section 9.02, the Administrative Agent and
the Borrower may, without the consent of any of the Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provision of this Section 2.19.

ARTICLE III.

Representations and Warranties

The Borrower and Holdings each represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of Holdings, the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
corporate or other organizational powers of each of Holdings, the Borrower and
its Subsidiaries, and have been duly authorized by all necessary corporate or
other organizational and, if required, stockholder action. Each of this
Agreement and the other Loan Documents has been duly executed and delivered by
each of the Loan Parties party thereto and constitutes a legal, valid and
binding obligation of each such Loan Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

57



--------------------------------------------------------------------------------

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate (i) any applicable law or
regulation or any order of any Governmental Authority except where such
violation, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect or (ii) the charter, by-laws or other
organizational documents of Holdings, the Borrower or any of its Subsidiaries,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon Holdings, the Borrower or any of its Subsidiaries
or any of their assets, or give rise to a right thereunder to require any
payment to be made by Holdings, the Borrower or any of its Subsidiaries except
where such violation or default, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of Holdings, the
Borrower or any of its Subsidiaries (other than the Liens granted pursuant to
the Loan Documents and the GM/OnStar Liens).

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The unaudited
pro forma consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at December 31, 2005 (including the notes thereto) (the “Pro
Forma Balance Sheet”), copies of which have heretofore been furnished to the
Administrative Agent, has been prepared giving effect (as if such events had
occurred on such date) to (i) the Loans to be made and the New Senior Notes to
be issued on the Closing Date and the use of proceeds thereof, (ii) the tender
for and/or redemption of any or all of the Secured Notes on or prior to the
Closing Date, (iii) the payment of fees and expenses in connection with the
foregoing, and (iv) exchanges of approximately $80,000,000 principal amount at
maturity of certain Secured Notes for Equity Interests and repurchase of shares
of Holdings’ Series B Preferred Stock for approximately $18,300,000. The Pro
Forma Balance Sheet has been prepared based on the best information available to
Holdings and the Borrower as of the date of delivery thereof, and presents
fairly in all material respects on a pro forma basis the estimated financial
position of Holdings, the Borrower and its consolidated Subsidiaries as at
December 31, 2005, assuming that the events specified in the preceding sentence
had actually occurred at such date.

(b) The audited consolidated balance sheets of Holdings and its consolidated
Subsidiaries as at December 31, 2003, December 31, 2004 and December 31, 2005,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from KPMG LLP, present fairly in all material respects the
consolidated financial condition of Holdings and its consolidated Subsidiaries
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended. The
unaudited pro forma consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at December 31, 2005 and the related unaudited consolidated
statements of income and cash flows for the year ended on such date, present
fairly in all material respects the consolidated financial condition of the
Borrower and its consolidated Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flows for the year then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). None of Holdings, the Borrower or any of
its Subsidiaries has any material Guarantees, contingent liabilities and
liabilities for taxes, or any long-term

 

58



--------------------------------------------------------------------------------

leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2005 to and
including the date hereof there has been no disposition by any of Holdings, the
Borrower or any of its Subsidiaries of any material part of its business or
property.

(c) Since December 31, 2005, there has been no material adverse change in the
business, assets, properties, liabilities (actual and contingent), operations or
financial condition of Holdings, the Borrower and its Subsidiaries, taken as a
whole (other than (i) as shall have been disclosed in Holdings’ and the
Borrowers’ public filings with the Securities and Exchange Commission or (ii) as
otherwise disclosed to the Lenders in writing, in each case prior to the
effective date of the Commitment Letter).

SECTION 3.05 Litigation. (a) As of the Closing Date, all significant claims,
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Holdings or the Borrower,
threatened against or affecting Holdings, the Borrower or any of its
Subsidiaries are set forth on Schedule 3.05 hereto.

(b) Notwithstanding anything set forth in Section 3.05(a) or Schedule 3.05,
there are no material claims, actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Holdings or the Borrower, threatened against or affecting Holdings, the Borrower
or any of its Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

(c) Since the date of this Agreement, there has been no change in the status of
the matters set forth on Schedule 3.05 that, individually or in the aggregate,
has resulted in, or could reasonably be expected, individually or in the
aggregate, to result in, a Material Adverse Effect.

SECTION 3.06 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.07 Investment Company Status. Neither Holdings, the Borrower nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.08 Taxes. Each of Holdings, the Borrower and its Subsidiaries has
(a) timely filed or caused to be filed all Tax returns and reports required to
have been filed and all such Tax returns and reports are true and correct in all
material respects, and (b) has paid or caused to be paid all material Taxes
required to have been paid by it and all material assessments received by it,
except Taxes that are being contested in good faith by appropriate proceedings

 

59



--------------------------------------------------------------------------------

and for which the Borrower or such Subsidiary, as applicable, has set aside on
its books adequate reserves in accordance with GAAP. Each of Holdings, the
Borrower and its Subsidiaries has set aside on its books adequate reserves in
accordance with GAAP for all Taxes not yet due and payable. Each of Holdings,
the Borrower and its Subsidiaries is unaware of any proposed or pending tax
assessments, deficiencies or audits that could be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.

SECTION 3.09 ERISA. Borrower and each of its ERISA Affiliates are in material
compliance with all applicable provisions and requirements of ERISA and the Code
and the regulations and published interpretations thereunder with respect to
each Plan, and have performed all their obligations under each Plan. Each Plan
which is intended to qualify under Section 401(a) of the Internal Revenue Code
has received a favorable determination letter from the Internal Revenue Service
indicating that such Plan is so qualified and nothing has occurred subsequent to
the issuance of such determination letter which would cause such Plan to lose
its qualified status. No liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Plan or any trust established under
Title IV of ERISA has been or is expected to be incurred by Borrower or any
ERISA Affiliates. No ERISA Event has occurred or is reasonably expected to
occur. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $25,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $25,000,000 the fair market value
of the assets of all such underfunded Plans. As of the most recent valuation
date for each Multiemployer Plan for which the actuarial report is available,
the potential liability of Borrower and each of its ERISA Affiliates for a
complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA is $25,000,000. Borrower and each of its
ERISA Affiliates have complied with the requirements of Section 515 of ERISA
with respect to each Multiemployer Plan and are not in material “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan. No such Multiemployer Plan is in Reorganization or
Insolvent.

SECTION 3.10 Federal Reserve Regulations. (a) None of Holdings, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that violates the Margin
Regulations.

SECTION 3.11 Title to Properties; Possession Under Leases. (a) Each of Holdings,
the Borrower and its Subsidiaries has good and valid record fee simple title to
(in the

 

60



--------------------------------------------------------------------------------

case of owned real property), or good title to or valid leasehold interests in,
or easements or other limited property interests in, or has a license to use,
all its real and personal property and assets material to its business, except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes. All such properties and assets are free and clear of
Liens, other than (in the case of any such properties or assets other than
Equity Interests) Permitted Liens and (in the case of Equity Interests) Liens
referenced in clauses (a), (b), (f) and (g) of the definition of “Permitted
Liens”.

(b) Each of Holdings, the Borrower and its Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply could not reasonably be expected to have a Material Adverse Effect, and
all such leases are in full force and effect, except leases in respect of which
the failure to be in full force and effect could not reasonably be expected to
have a Material Adverse Effect. Each of Holdings, the Borrower and each of its
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

(c) Each of Holdings, the Borrower and its Subsidiaries (i) owns or has a
license to use, on terms not materially adverse to it, all Intellectual Property
and rights with respect thereto necessary for the present conduct of its
business, without any conflict (of which the Borrower has been notified in
writing) with the rights of others, and free from any burdensome restrictions on
the present conduct of its business, except where the failure to own or have a
license to use could not reasonably be expected to have a Material Adverse
Effect and (ii) has taken commercially reasonable steps, consistent with
industry standards, to maintain and protect its Intellectual Property, except
where the failure to maintain and protect any such Intellectual Property could
not reasonably be expected to have a Material Adverse Effect. Neither Holdings,
the Borrower nor any of its Subsidiaries is infringing upon, misappropriating,
diluting or otherwise violating the Intellectual Property rights of any other
Person, except where any such infringement, misappropriation, dilution, or
violation could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and there is no pending or threatened
claim or litigation against any of Holdings, the Borrower or its Subsidiaries
alleging any such infringement, misappropriation, dilution or other violation.
With respect to each item of Intellectual Property, each of Holdings, the
Borrower and its Subsidiaries (i) has the right to use and possesses all right,
title and interest in and to such Intellectual Property free and clear of any
Liens, licenses or other restrictions, other than Permitted Liens, and (ii) has
performed all acts (including making all necessary recordations and filings) and
has paid all required fees and taxes to maintain such Intellectual Property in
full force and effect and to protect and maintain its interest therein, except
where the failure to maintain or have the right to use any such Intellectual
Property could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 3.12 Subsidiaries. Schedule 3.12 sets forth as of the Closing Date the
name and jurisdiction of incorporation, formation or organization of each
Subsidiary of the Borrower and, as to each such Subsidiary, the percentage of
each class of Equity Interests owned by the Borrower or by any such Subsidiary.

 

61



--------------------------------------------------------------------------------

SECTION 3.13 Disclosure. Each of Holdings and the Borrower has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of Holdings or the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, each of
Holdings and the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time
such projections were prepared.

SECTION 3.14 Environmental Matters. (a) Except as to matters that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (i) no written notice, request for information, order, complaint
or penalty has been received by Holdings, the Borrower or any of its
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or threatened which allege a violation of any
Environmental Laws or any other Environmental Liability, in each case relating
to Holdings, the Borrower or any of its Subsidiaries, (ii) each of Holdings, the
Borrower and its Subsidiaries has all environmental permits necessary for its
operations to comply with all applicable Environmental Laws and is, and during
the term of all applicable statutes of limitation, has been, in compliance with
the terms of such permits and with all other applicable Environmental Laws,
(iii) no Hazardous Material is located at any property currently or, to the
knowledge of Holdings, the Borrower or any of its Subsidiaries, formerly owned,
operated or leased by Holdings, the Borrower or any of its Subsidiaries that
would reasonably be expected to give rise to any cost, liability or obligation
of Holdings, the Borrower or any of its Subsidiaries under any Environmental
Laws, and no Hazardous Material has been generated, owned or controlled by
Holdings, the Borrower or any of its Subsidiaries and transported to or released
at any location in a manner that could reasonably be expected to cause Holdings,
the Borrower or any of its Subsidiaries to incur any Environmental Liability,
and (iv) there are no acquisition or other agreements pursuant to which
Holdings, the Borrower or any of its Subsidiaries has expressly assumed or
undertaken responsibility for any Environmental Liability.

(b) Except as set forth on Schedule 3.14 and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither Holdings, the Borrower nor any
of its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the matters set forth on Schedule 3.14 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

62



--------------------------------------------------------------------------------

SECTION 3.15 Security Documents. (a) The Existing Collateral Documents are
effective to create in favor of the Collateral Agent, for the benefit of the New
Secured Parties, a legal, valid and enforceable security interest in the
Existing Collateral described therein and proceeds thereof to the extent
intended to be created thereby and the security interest of the Collateral Agent
for the benefit of the New Secured Parties shall be equally and ratably secured
with the security interest of the Collateral Agent for the benefit of the
Existing Secured Parties (other than the GM Parties), and no intervening Liens
other than Permitted Liens shall exist between the date of the Existing Security
Documents and the Closing Date.

(b) On or promptly after the Release Date, in accordance with the Collateral and
Guarantee Requirement, the Collateral Agreement shall be effective to create in
favor of the Administrative Agent, for the benefit of the New Secured Parties, a
legal, valid, enforceable and perfected security interest in the Collateral and
proceeds thereof to the extent intended to be created thereby, in each case
prior and superior in right to any other person (except, in the case of
Collateral other than Pledged Collateral, Liens expressly permitted by
Section 6.02 and Liens having priority by operation of law).

(c) On or promptly after the Release Date, in accordance with the Collateral and
Guarantee Requirement, the Administrative Agent, for the benefit of the New
Secured Parties, shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in the domestic
Intellectual Property (to the extent contemplated to be created thereby), in
each case prior and superior in right to any other person (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the grantors after the Closing Date to the
extent perfection is not governed by the UCC) except Liens permitted by
Section 6.02 and Liens having priority by operation of law.

(d) On or promptly after the Release Date, in accordance with the Collateral and
Guarantee Requirement, each Foreign Pledge Agreement shall be effective to
create in favor of the Administrative Agent, for the benefit of the New Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Collateral
described in a Foreign Pledge Agreement, when certificates representing such
Pledged Collateral are delivered to the Administrative Agent on or promptly
after the Release Date, the Administrative Agent, for the benefit of the New
Secured Parties, shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Borrower Obligations and the Guarantees
thereof, in each case prior and superior in right to any other person.

SECTION 3.16 Solvency. (a) Immediately after giving effect to the Transactions
on the Closing Date, (i) the fair value of the assets of each Loan Party, at a
fair valuation, exceeded the debts and liabilities, direct, subordinated,
contingent or otherwise, of such Loan Party; (ii) the present fair saleable
value of the property of each Loan Party was greater than the amount that will
be required to pay the probable liability of such Loan Party, on its debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) each Loan Party will be
able to pay its debts and liabilities,

 

63



--------------------------------------------------------------------------------

direct, subordinated, contingent or otherwise, as such debts and liabilities
become absolute and matured; and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

(b) No Loan Party intends to, and no Loan Party believes that it will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing and amounts of cash to be received by it and the timing and amounts
of cash to be payable on or in respect of its Indebtedness.

ARTICLE IV.

Conditions

SECTION 4.01 Closing Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of (i) Hogan & Hartson LLP, counsel for the Borrower, substantially in the
form of Exhibit B, and (ii) other special counsel reasonably satisfactory to the
Administrative Agent, in each case, covering such other matters relating to the
Borrower, this Agreement or the Transactions as the Required Lenders shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinion.

(c) The Administrative Agent shall have received (i) sufficient copies of each
Organizational Document executed and delivered by each Loan Party, as
applicable, and, to the extent applicable, (A) certified as of the Closing Date
by such Loan Party’s secretary or assistant secretary as being true and complete
copies as in effect on the Closing Date without modification or amendment and
(B) certified as of the Closing Date or a recent date prior thereto by the
appropriate governmental official; (ii) signature and incumbency certificates of
the officers of each Loan Party executing the Loan Documents to which such Loan
Party is a party; (iii) resolutions of the board of directors or similar
governing body of each Loan Party approving and authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
such Loan Party is a party, certified as of the Closing Date by its secretary or
an assistant secretary as being in full force and effect without modification or
amendment; (iv) a certificate of the secretary or assistant secretary of each
Loan Party as to the absence of any pending

 

64



--------------------------------------------------------------------------------

proceeding for the dissolution or liquidation of such Loan Party or, to the
knowledge of such person, threatening the existence of such Loan Party; (v) a
good standing certificate from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation and in
each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, dated a recent date prior to the Closing Date; (vi) a
certificate of another officer of each Loan Party as to the incumbency and
specimen signature of the secretary or assistant secretary executing any
certificate with respect to such Loan Party pursuant to this clause (c); and
(vii) such other documents as Administrative Agent may reasonably request.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, (i) confirming compliance with the conditions set forth
in paragraphs (a) and (b) of Section 4.02 and (ii) confirming that (x) at least
80% of the aggregate amount of the Existing 12% Notes, the Existing 14% Notes
and the Existing Floating Rate Notes outstanding as of December 31, 2005 have
been or are being replaced with unsecured Indebtedness or otherwise retired or
redeemed in a manner that has not resulted in the incurrence of new secured
Indebtedness (other than Indebtedness under this Agreement), (y) none of the GM
Parties has a Lien on the Collateral pursuant to the Existing Collateral
Documents and (z) none of the GM Parties is an Existing Secured Party under the
Existing Collateral Documents.

(e) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied and the Administrative
Agent shall have received a completed Perfection Certificate dated the Closing
Date and signed by a Responsible Officer of each Loan Party, together with all
attachments contemplated thereby, and the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 6.02 or have been released.

(f) On or prior to the Closing Date;

(i) the Borrower shall have issued the New Senior Notes in an aggregate
principal amount of not less than $600,000,000 and shall have received the net
proceeds therefrom, which proceeds shall be used to tender for and/or redeem
Secured Notes, prepay other existing obligations or indebtedness and for working
capital and general corporate purposes, as specified in the Offering Memorandum
relating to the New Senior Notes; and

(ii) the Borrower shall have delivered to the Administrative Agent complete,
correct and conformed copies of the Senior Notes Documents.

(g) On the Closing Date, after giving effect to the Transactions and the other
transactions contemplated hereby, the Borrower and its Subsidiaries shall have

 

65



--------------------------------------------------------------------------------

outstanding no Indebtedness other than (i) the Loans and other extensions of
credit under this Agreement and (ii) other Indebtedness permitted pursuant to
Section 6.01.

(h) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit D and signed by the Chief Financial Officer of Holdings and the
Borrower confirming the solvency of Holdings and the Borrower after giving
effect to the Transactions.

(i) The Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 5.05 of this Agreement, together with
endorsements naming the Collateral Agent, for the benefit of the New Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 5.05.

(j) All material third party approvals necessary in connection with the
Transactions and the continuing operations of the Borrower and its Subsidiaries
shall have been obtained and shall be in full force and effect.

(k) The Administrative Agent shall have received all fees payable thereto or to
any Lender on or prior to the Closing Date and, to the extent invoiced, all
other amounts due and payable pursuant to the Loan Documents on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Latham & Watkins LLP and any local counsel) required to be
reimbursed or paid by the Loan Parties hereunder or under any other Loan
Document.

(l) (x) The GM Parties will no longer be secured parties under any of the
Existing Security Documents and the Administrative Agent shall have received
fully executed copies of the letter agreement by GM and OnStar to Holdings and
the Borrower dated on or prior to the date hereof confirming the foregoing and
that the GM/OnStar Credit Facility is not secured by any of the Collateral as of
the date thereof, and (y) the Administrative Agent shall have received from the
Collateral Agent and the GM Parties counterparts of the Second Lien
Intercreditor Agreement duly executed and delivered on behalf of such person.

(m) The Administrative Agent and the Lenders shall have received a detailed
consolidated quarterly budget and quarterly projections for the Borrower and its
Subsidiaries for the 2006 fiscal year.

(n) The Administrative Agent and the Lenders shall have received, at least five
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

66



--------------------------------------------------------------------------------

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties set forth in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; provided that, for
purposes of the foregoing, the proceeds of any such Borrowing shall be excluded
for purposes of determining whether a Default has occurred under Section 6.09.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V.

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements have been reimbursed, the Borrower covenants
and agrees with the Lenders that:

SECTION 5.01 Financial Statements; and Other Information. The Borrower shall
furnish to the Administrative Agent (for distribution to the Lenders):

(a) within 90 days after the end of each fiscal year of Holdings, Holdings’
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (it being understood that the delivery
by the Borrower of Annual Reports on Form 10-K of Holdings and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.01(a) to the
extent such Annual Reports include the information and otherwise satisfy the
requirements specified herein);

 

67



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings, Holdings’ unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that the delivery by the Borrower of Quarterly Reports on Form 10-Q
of Holdings and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.01(b) to the extent such Quarterly Reports include the
information and otherwise satisfy the requirements specified herein);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating the
Senior Secured Leverage Ratio and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) concurrently with the delivery of financial statements under clause
(a) above, a consolidated budget for the fiscal year following that to which
such financial statements relate as presented to the Board of Directors which
shall include, with respect to the Borrower and its Subsidiaries, ending total
subscribers, gross and net subscriber additions by type, churn by plan, total
revenue, subscription revenue, subscription average revenue per unit (ARPU),
gross margin, subscription margin, research and development expenses,
programming expenses, advertising and marketing expenses, subscriber acquisition
costs, cost per gross and net add, EBITDA (as calculated in the consolidated
budget presented to the Board of Directors), deferred subscription revenue
balance, Indebtedness, cash and capital expenditures;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;

 

68



--------------------------------------------------------------------------------

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; and

(h) promptly after the request by the Administrative Agent or any Lender all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act,
with respect to any Loan Party.

SECTION 5.02 Notices of Material Events. The Borrower shall furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000;

(d) any notice provided to the Collateral Agent under (i)(x) clauses (C),
(E) and (F) of Section 4.1(b), (y) clause (C) of Section 4.2(b), and (z) clause
(B) of Section 4.3(b) of the Existing General Security Agreement,
(ii) Section 9(e) of the Existing FCC License Subsidiary Pledge Agreement and
(iii) each other notice required to be delivered to the Collateral Agent
pursuant to the terms of the Existing Collateral Documents; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. The Borrower shall, and shall cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

SECTION 5.04 Obligations and Taxes. The Borrower shall, and shall cause each of
its Material Subsidiaries to, pay its obligations, including material Tax
liabilities, that, if not paid, could reasonably be expected to result in a Lien
(other than a Permitted Lien) on the properties (or any part thereof) of the
Borrower or any of its Material Subsidiaries, or a Material

 

69



--------------------------------------------------------------------------------

Adverse Effect, in each case before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Material
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect. The
Borrower shall, and shall cause each of its Material Subsidiaries to, timely and
correctly file all Tax returns and reports required to be filed by it. The
Borrower does not intend to treat the Loans as being a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4. In the event the
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Administrative Agent thereof.

SECTION 5.05 Maintenance of Properties; Insurance. The Borrower shall, and shall
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations; provided that satellite
insurance shall not be required. Each such policy of insurance shall (i) name,
prior to the Release Date, the Collateral Agent, and at all times on and after
the Release Date, the Administrative Agent, on behalf of the New Secured
Parties, as an additional insured thereunder as its interests may appear,
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement, satisfactory in form and substance to the Administrative
Agent, that names, prior to the Release Date, the Collateral Agent, and at all
times on and after the Release Date, the Administrative Agent, on behalf of the
New Secured Parties, as the loss payee thereunder and (iii) provide for at least
thirty days’ prior written notice to the Administrative Agent of any
modification or cancellation of such policy. The Borrower shall, and shall cause
each of its Material Subsidiaries to, use commercially reasonable efforts,
consistent with industry standards, to prosecute, maintain, and enforce all
Intellectual Property owned or held by the Borrower or its Material Subsidiaries
that is material to the conduct of its business.

SECTION 5.06 Books and Records; Inspection Rights. The Borrower shall, and shall
cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower shall, and
shall cause each of its Material Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested. If such visit and inspection occurs at a time
when no Default has occurred and is continuing, such visit and inspection by the
Administrative Agent or any Lender shall be coordinated through the
Administrative Agent and shall be limited to one visit and inspection during any
consecutive twelve-month period.

SECTION 5.07 Compliance with Laws. The Borrower shall, and shall cause each of
its Material Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so,

 

70



--------------------------------------------------------------------------------

individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
and Letters of Credit will be used solely to finance the working capital needs
and general corporate purposes of the Borrower and its Subsidiaries. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Margin Regulations of the Board.

SECTION 5.09 Compliance with Environmental Laws. The Borrower shall, and shall
cause each of its Material Subsidiaries to, comply with all Environmental Laws
applicable to its operations and properties; and obtain and renew all
authorizations and permits required pursuant to Environmental Law for its
operations and properties, in each case in accordance with Environmental Laws,
except, in each case with respect to this Section 5.09, to the extent the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 5.10 Further Assurances. (a) The Borrower shall, and shall cause each of
the Subsidiary Loan Parties to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other documents
and recordings of Liens in stock registries), that may be required under any
applicable law or the Security Documents, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties, and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents; provided that, until the Release Date, such actions with respect to
perfection shall be limited to the requirements set forth in the Existing
Security Documents. The Borrower shall deliver to the Administrative Agent on
the Release Date an updated Perfection Certificate dated the Release Date and
signed by a Responsible Officer of the Borrower, together with all attachments
contemplated thereby.

(b) If any asset that has an individual fair market value in an amount greater
than $5,000,000 million is created, developed or acquired by the Borrower or any
other Subsidiary Loan Party after the Closing Date or owned by an entity at the
time it becomes a Subsidiary Loan Party (in each case other than assets
constituting Collateral under a Security Document that become subject to the
Lien of such Security Document upon acquisition thereof or that are not required
to become subject to the Liens of the Administrative Agent pursuant to the
Security Documents), the Borrower shall, and shall cause the Subsidiary Loan
Parties to, cause such asset, on or promptly after the acquisition thereof, to
be subjected to a Lien securing the Borrower Obligations and the Guarantor
Obligations of such Subsidiary Loan Party, as applicable, and shall take, and
shall cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties, provided that, until the
Release Date, such actions with respect to perfection shall be limited as set
forth in the Existing Security Documents.

 

71



--------------------------------------------------------------------------------

(c) If any newly formed or acquired or any existing direct or indirect
Subsidiary of the Borrower becomes a Subsidiary Loan Party, within ten Business
Days after the date such Subsidiary becomes a Subsidiary Loan Party, the
Borrower shall notify the Administrative Agent and the Lenders thereof and,
within 20 Business Days after such date or such longer period as the
Administrative Agent shall agree, the Borrower shall, and shall cause its
Subsidiaries to, cause the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party,
provided that, until the Release Date, such actions with respect to perfection
shall be limited as set forth in the Existing Security Documents.

(d) If any newly formed or acquired or any existing Subsidiary of the Borrower
becomes a Foreign Subsidiary, within ten Business Days after the date such
Subsidiary becomes a Foreign Subsidiary, the Borrower shall notify the
Administrative Agent and the Lenders thereof and, within 20 Business Days after
such date or such longer period as the Administrative Agent shall agree, the
Borrower shall, and shall cause its Subsidiaries to, cause the Collateral and
Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Subsidiary owned by or on behalf of any Loan Party, provided that, until
the Release Date, such actions with respect to perfection shall be limited as
set forth in the Existing Security Documents.

(e) (i) The Borrower shall furnish to the Administrative Agent prompt written
notice of any change (A) in any Loan Party’s corporate or organization name,
(B) in any Loan Party’s identity or organizational structure, (C) in any Loan
Party’s organizational identification number, (D) in any Loan Party’s
jurisdiction of organization or (E) in any Loan Party’s chief executive office
or sole place of business, in each case from that set forth on Schedule 3.17;
provided that the Borrower shall not effect or permit any such change unless all
filings have been made, or will have been made within any statutory period,
under the Uniform Commercial Code or otherwise that are required in order for
(i) prior to the Release Date, the Collateral Agent, for the benefit of the
Existing Secured Parties, and (ii) on or after the Release Date, the
Administrative Agent, for the benefit of the New Secured Parties, to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral in accordance with Security Documents and
(ii) the Borrower shall, and shall cause its Subsidiaries to, promptly notify
the Administrative Agent to the extent it becomes aware (A) of any material
portion of the Collateral being damaged or destroyed, (B) of any Lien (other
than any Permitted Lien) on any Collateral which would have a material adverse
affect on the ability of the Administrative Agent to exercise any of its
remedies under the Loan Documents and (C) of the occurrence of any other event
which could reasonably be expected to have a Material Adverse Effect on the
security interest created by the Security Documents.

(f) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any Equity Interests
acquired after the Closing Date in accordance with this Agreement if, and to the
extent that, and for so long as (A) doing so would violate applicable law or a
contractual obligation binding on the holder of such Equity Interests and
(B) such law or obligation existed at the time of the acquisition thereof and
was not created or made binding on such Equity Interests in contemplation of or
in connection with the acquisition of such Subsidiary, (ii) any assets acquired
after the Closing Date, to the extent that, and for so long as, taking such
actions would violate a contractual obligation binding

 

72



--------------------------------------------------------------------------------

on such assets that existed at the time of the acquisition thereof and was not
created or made binding on such assets in contemplation or in connection with
the acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(b)(v) that is secured by a Lien
permitted pursuant to clause (e) of the definition of Permitted Lien (to the
extent such clause (e) refers to Section 6.01(b)(v))) or (iii) any asset with
respect to which the Administrative Agent reasonably determines that the cost of
the satisfaction of the provisions of this Section 5.10 with respect thereto
exceeds the value of the security afforded thereby; provided that, upon the
reasonable request of the Administrative Agent, the Borrower shall, and shall
cause any applicable Subsidiary to, use commercially reasonable efforts to have
waived or eliminated any contractual obligation of the types described in
clauses (i) and (ii) above.

(g) From time to time execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Administrative Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of more fully perfecting or renewing the rights or
ensuring the priority of the Collateral Agent on behalf of the Existing Secured
Parties and the New Secured Parties and/or the Administrative Agent on behalf of
the New Secured Parties with respect to the Collateral (or with respect to any
additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the borrower or any Subsidiary
which may be deemed to be part of the Collateral) pursuant hereto or thereto,
provided that, until the Release Date, such actions with respect to perfection
shall be limited as set forth in the Existing Security Documents. Upon the
exercise by the Administrative Agent or any Lender of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
requires any consent, approval, recording qualification or authorization of any
Governmental Authority, the Borrower will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lenders may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

(h) Notwithstanding anything to the contrary herein, the Administrative Agent
shall have the right to file such financing statements and amendments and
continuations thereof as it deems reasonably necessary to ensure that as of the
Release Date the Liens created by the Security Documents with respect to the
Borrower Obligations and the Guarantor Obligations have the same priority as
they would have had had they been executed, and filings in respect thereof had
been made, as of the Closing Date.

ARTICLE VI.

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

73



--------------------------------------------------------------------------------

SECTION 6.01 Incurrence of Indebtedness and Issuance of Disqualified Stock.
(a) Except as provided in clause (b) of this Section 6.01 the Borrower shall
not, and shall not permit any of its Material Subsidiaries to, directly or
indirectly, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable, contingently or otherwise, with respect to (collectively,
“incur”) any Indebtedness (including Acquired Debt), and the Borrower shall not
issue any Disqualified Stock.

(b) Clause (a) of this Section 6.01 shall not apply to the incurrence of any of
the following items of Indebtedness (collectively, “Permitted Debt”):

(i) the incurrence by the Borrower or any Material Subsidiary of unsecured
Indebtedness in an aggregate principal amount (including the aggregate principal
amount of all Permitted Refinancing Indebtedness incurred to refund, refinance
or replace any Indebtedness incurred pursuant to this clause (i)) which does not
exceed, as of the date of such incurrence, at any time outstanding $500,000,000;
provided that such Indebtedness shall have a final Stated Maturity of principal
at least six months later than the Maturity Date;

(ii) unsecured subordinated Indebtedness or Disqualified Stock of the Borrower
in an aggregate principal amount (or liquidation preference, as applicable)
(including the aggregate principal amount (or liquidation preference, as
applicable) of all Permitted Refinancing Indebtedness incurred to refund,
refinance or replace any Indebtedness or Disqualified Stock, as applicable,
incurred pursuant to this subclause (iii)) at any time outstanding not to exceed
the product of (a) $100.00 and (b) the number of Subscribers at such time;
provided that such subordinated Indebtedness or Disqualified Stock, as
applicable, shall have a Weighted Average Life to Maturity longer than the
Weighted Average Life to Maturity of the Loans and a final Stated Maturity of
principal at least six months later than the Maturity Date;

(iii) the incurrence by the Borrower and its Material Subsidiaries of (x) the
Existing Indebtedness, including pursuant to the January 2003 Financing
Transactions (other than the borrowings described in clause (c) of the
definition thereof) and (y) Indebtedness under the GM/OnStar Credit Facility in
an aggregate principal amount not to exceed $150,000,000;

(iv) the incurrence by the Borrower and any Subsidiary Loan Party of
Indebtedness represented by the New Senior Notes and any Guarantees thereof and
any exchange notes and Guarantees thereof to be issued pursuant to the
Registration Rights Agreement;

(v) the incurrence by the Borrower or any Material Subsidiary of Indebtedness
represented by Capital Lease Obligations, mortgage financings or purchase money
obligations, in each case, incurred for the purpose of financing all or any part
of the purchase price or cost of acquisition, construction or improvement of
property, plant or equipment used in the business of the Borrower or such
Subsidiary, or of Indebtedness in connection with a sale and leaseback
transaction permitted by Section 6.05(b), in an aggregate principal amount
(and/or amount of Attributable Debt, as applicable), including

 

74



--------------------------------------------------------------------------------

all Permitted Refinancing Indebtedness incurred to refund, refinance or replace
any Indebtedness incurred pursuant to this subclause (v), not to exceed
$100,000,000 at any time outstanding;

(vi) the incurrence by the Borrower or any Subsidiary Loan Party, or Material
Subsidiary as applicable, of Permitted Refinancing Indebtedness in exchange for,
or the net proceeds of which are used to refund, refinance or replace,
Indebtedness (other than intercompany Indebtedness or the Secured Notes) that
was permitted to be incurred under subclauses (i), (ii), (iii), (iv), (v), (x),
(xi), (xii) or (xiii) of this clause (b);

(vii) the incurrence by the Borrower or any Material Subsidiary of intercompany
Indebtedness between or among the Borrower and any Subsidiary; provided,
however, that:

(A) if the Borrower or any Material Subsidiary is the obligor on such
Indebtedness, such Indebtedness must be expressly subordinated to the prior
payment in full in cash of all Borrower Obligations and Guarantor Obligations;
and

(B) (1) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Borrower or a
Subsidiary thereof and (2) any sale or other transfer of any such Indebtedness
to a Person that is not either the Borrower or a Subsidiary thereof, shall be
deemed, in each case, to constitute an incurrence of such Indebtedness by the
Borrower or such Material Subsidiary, as the case may be, that was not permitted
by this subclause (vii);

(viii) the incurrence by the Borrower or any Material Subsidiary of Hedging
Obligations incurred in the ordinary course of business;

(ix) the accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Stock in the form of additional shares of the same class of Disqualified Stock
shall not be deemed to be an incurrence of Indebtedness or an issuance of
Disqualified Stock for purposes of this Section 6.01;

(x) Indebtedness the proceeds of which are utilized solely to finance working
capital in an aggregate principal amount at any time outstanding, including all
Permitted Refinancing Indebtedness incurred to refund, refinance or replace any
Indebtedness incurred pursuant to this subclause (x), not to exceed the lesser
of (A) $50,000,000 and (B) 80% of Qualified Receivables;

(xi) from and after any Parent Company Merger, Indebtedness of Holdings in
existence on the Closing Date;

(xii) any Qualified Sale and Leaseback Transaction, including an XM-4 Sale and
Leaseback Transaction;

 

75



--------------------------------------------------------------------------------

(xiii) Satellite Vendor Indebtedness; and

(xiv) any Indebtedness incurred hereunder and the Guarantee of such
Indebtedness.

(c) The Borrower shall not incur any Indebtedness (including Permitted Debt)
that is contractually subordinated in right of payment to any other Indebtedness
of the Borrower unless such Indebtedness is also contractually subordinated in
right of payment to the Credit Agreement Obligations on substantially identical
terms; provided, however, that no Indebtedness of the Borrower shall be deemed
to be contractually subordinated in right of payment to any other Indebtedness
of the Borrower solely by virtue of being unsecured.

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Permitted Debt described in clauses (i) through (xiv) above, the Borrower may,
in its sole discretion, classify such item of Indebtedness in any manner that
complies with this Section, and such item of Indebtedness will be treated as
having been incurred pursuant to only one of such clauses.

SECTION 6.02 Liens. The Borrower shall not, and shall not permit any of its
Material Subsidiaries to, create, incur, assume or otherwise cause or suffer to
exist or become effective any Lien of any kind upon any of their property or
assets, whether now owned or hereafter acquired, other than Permitted Liens.

SECTION 6.03 Merger, Consolidation or Sale of Assets. (a) The Borrower shall not
consolidate or merge with or into (whether or not the Borrower is the surviving
corporation), or sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Borrower and its Material
Subsidiaries taken as a whole, in one or more related transactions to, another
Person unless:

(i) the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or to
which such sale, assignment, transfer, conveyance or other disposition shall
have been made is a corporation organized or existing under the laws of the
United States, any state thereof or the District of Columbia;

(ii) the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition shall have been made assumes all the Borrower
Obligations pursuant to agreements in a form reasonably satisfactory to the
Administrative Agent;

(iii) immediately after such transaction, no Default or Event of Default exists;

(iv) the Borrower or the Person formed by or surviving any such consolidation or
merger (if other than the Borrower), or to which such sale, assignment,
transfer, conveyance or other disposition shall have been made will have
Consolidated

 

76



--------------------------------------------------------------------------------

Net Worth immediately after the transaction equal to or greater than the
Consolidated Net Worth of the Borrower immediately preceding the transaction;
and

(v) in the case of a sale, assignment, transfer, conveyance or other disposition
of all or substantially all of the properties or assets of the Borrower and its
Material Subsidiaries, taken as a whole, in one or more related transactions,
the Liens on such properties and assets for the benefit of the New Secured
Parties to secure the Borrower Obligations and the Guarantor Obligations shall
not be released and shall continue in full force and effect after giving effect
to such transactions or transactions.

In addition, the Borrower shall not, and shall not permitted its Material
Subsidiaries to, lease all or substantially all of its properties or assets, in
one or more related transactions, to any other Person. This Section 6.03(a)
shall not apply to (x) a consolidation, merger, sale, assignment, transfer,
conveyance or other disposition of properties or assets between or among the
Borrower and any of its Wholly Owned Subsidiary Guarantors or (y) the Parent
Company Merger.

(b) The Borrower shall not, and shall not permit its Material Subsidiaries to,
engage in any Asset Sale (other than any Asset Sale otherwise permitted under
clause (a) of this Section) except for (1) the disposition of assets having a
fair market value not to exceed (x) $50,000,000 in the aggregate for any fiscal
year of the Borrower (provided that (i) any such amount, if not so used in the
fiscal year for which it is permitted, may be carried over for use in the next
succeeding fiscal year and (ii) Asset Sales made pursuant to this clause
(1) during any fiscal year shall be deemed made, first, in respect of amounts
carried over from the prior fiscal year pursuant to subclause (i) hereof and,
second, in respect of amounts permitted for such fiscal year as provided above)
and (y) $150,000,000 in the aggregate since the Closing Date; and (2) the sale
or other disposition of surplus repeaters; provided that, in each case and
notwithstanding the foregoing, (i) any such Asset Sale shall be for
consideration at least 75% of which is in the form of cash or Cash Equivalents,
(ii) such consideration shall be at least equal to the fair market value of the
assets or Equity Interests being issued, sold, transferred, leased or otherwise
disposed of, (iii) such fair market value shall be determined in good faith by
the board of directors of the Borrower and evidenced by a board resolution
evidenced in an officer’s certificate delivered to the Administrative Agent, and
(iv) the Borrower shall have applied any Excess Proceeds therefrom in accordance
with Sections 2.10(c) and (e). For purposes of this clause (b), each of the
following shall be deemed to be cash: (1) any liabilities (as shown on the
Borrower’s or any Material Subsidiary’s most recent balance sheet or in the
notes thereto) of the Borrower or any Material Subsidiary (other than contingent
liabilities and liabilities that are by their terms subordinated to the Credit
Agreement Obligations or any Guarantee thereof) that are assumed by the
transferee of any such assets pursuant to a customary novation agreement that
releases the Borrower or such Material Subsidiary from further liability;
(2) any securities, notes or other obligations received by the Borrower or any
Material Subsidiary from such transferee that are converted by the Borrower or
such Material Subsidiary into cash (to the extent of the cash received in that
conversion) within 30 days of the receipt thereof; and (3) any Equity Interests
(to the extent the acquisition thereof constitutes a Permitted Investment under
clause (l) of the definition thereof).

 

77



--------------------------------------------------------------------------------

SECTION 6.04 Dividend and Other Payment Restrictions Affecting Material
Subsidiaries. (a) The Borrower shall not, and shall not permit any of its
Material Subsidiaries to, directly or indirectly, create or permit to exist or
become effective any consensual encumbrance or restriction on the ability of any
Material Subsidiary to:

(i) pay dividends or make any other distributions on its Equity Interests to the
Borrower or any of its Material Subsidiaries or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Borrower or any of its Material Subsidiaries;

(ii) make loans or advances to the Borrower or any of its Material Subsidiaries;

(iii) transfer any of its properties or assets to the Borrower or any of its
Material Subsidiaries; or

(iv) guarantee any Indebtedness of the Borrower or any of its Material
Subsidiaries;

(b) Notwithstanding the foregoing, the restrictions in the preceding clause
(a) shall not apply to encumbrances or restrictions existing under or by reason
of:

(i) Existing Indebtedness (including the New Senior Notes) as in effect on the
Closing Date and, with respect to any such Indebtedness other than the Secured
Notes, any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings thereof, provided that
such amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are no more restrictive, taken as a
whole, with respect to such dividend and other payment restrictions than those
contained in such Existing Indebtedness, as in effect on the Closing Date;

(ii) the Loan Documents;

(iii) applicable law;

(iv) any instrument governing Indebtedness or Equity Interests of a Person
acquired by the Borrower or any of its Material Subsidiaries as in effect at the
time of such acquisition (except to the extent such Indebtedness was incurred in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired; provided that, in the case of Indebtedness, such Indebtedness was
permitted by this Agreement to be incurred;

(v) customary non-assignment provisions in leases or contracts or real property
mortgages or related documents entered into in the ordinary course of business
and consistent with past practices;

 

78



--------------------------------------------------------------------------------

(vi) purchase money obligations, Capital Lease Obligations or mortgage
financings that impose restrictions on the property so acquired of the nature
described in clause (a)(iii) hereto or Pari Passu Indebtedness incurred pursuant
to Section 6.01(b)(i);

(vii) any agreement for the sale or other disposition of a Material Subsidiary
that restricts distributions by that Subsidiary pending its sale or other
disposition;

(viii) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are no more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;

(ix) Liens securing Indebtedness that limit the right of the debtor to dispose
of the assets subject to such Lien;

(x) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements entered into in the ordinary course of
business; and

(xi) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business.

SECTION 6.05 Sale and Leaseback Transactions. The Borrower shall not, and shall
not permit any of its Material Subsidiaries to, enter into any sale and
leaseback transaction (other than a sale and leaseback transaction between the
Borrower and one or more of its Material Subsidiaries that are not Subsidiary
Loan Parties or among Material Subsidiaries that are not Subsidiary Loan
Parties) other than (a) a Qualified Sale and Leaseback Transaction, including an
XM-4 Sale and Leaseback Transaction or, (b) a sale and leaseback transaction
where:

(1) the Borrower or such Material Subsidiary could have (a) incurred
Indebtedness in an amount equal to the Attributable Debt relating to such sale
and leaseback transaction under clause (b)(v) of Section 6.01 and any Lien to
secure such Indebtedness is permitted under Section 6.02;

(2) the gross cash proceeds of that sale and leaseback transaction are at least
equal to the fair market value, as determined in good faith by the Board of
Directors of the Borrower and set forth in an officers’ certificate delivered to
the Administrative Agent, of the property that is the subject of that sale and
leaseback transaction; and

(3) the transfer of assets in that sale and leaseback transaction is permitted
by Section 6.03, and the Borrower applies the Net Proceeds of such transaction
in accordance with Sections 2.10(c) and (e).

SECTION 6.06 Restricted Payments. (a) The Borrower shall not, and shall not
permit any of its Material Subsidiaries to:

 

79



--------------------------------------------------------------------------------

(1) declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s Equity Interests (including, without limitation, any
payment in connection with any merger or consolidation involving the Borrower)
or to the direct or indirect holders of the Borrower’s Equity Interests in their
capacity as such (other than dividends or distributions payable in Equity
Interests (other than Disqualified Stock) of the Borrower and cash in lieu of
fractional interests not to exceed 1% of the Equity Interests distributed or
paid);

(2) other than pursuant to a Parent Company Merger, purchase, redeem or
otherwise acquire or retire for value (including, without limitation, in
connection with any merger or consolidation involving the Borrower) any Equity
Interests of the Borrower (other than any such Equity Interests owned by the
Borrower or any of its Material Subsidiaries) or any Affiliate of the Borrower
(other than any of its Material Subsidiaries);

(3) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness that is subordinated in
right of payment to the Borrower Obligations or any Guarantees thereof except,
in each case, a payment of interest or principal at the Stated Maturity thereof;
or

(4) make any Restricted Investment (all such payments and other actions set
forth in clauses (1) through (4) above being collectively referred to as
“Restricted Payments”), unless:

(i) at the time of and after giving effect to such Restricted Payment, no
Default or Event of Default shall have occurred and be continuing or would occur
as a consequence thereof; and

(ii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Material Subsidiaries after the
Closing Date (excluding Restricted Payments permitted by subclauses (ii), (iii),
(iv), (v), (vi), (vii), (viii), (ix), (x), (xii), (xiii) and (xiv) of clause
(b) of this Section 6.06), is less than (x) $20,000,000 in any fiscal year of
the Borrower (provided that (i) any such amount, if not so used in the fiscal
year for which it is permitted, may be carried over for use in the next
succeeding fiscal year and (ii) Restricted Payments made pursuant to this clause
(ii)(x) during any fiscal year shall be deemed made, first, in respect of
amounts permitted for such fiscal year as provided above and, second, in respect
of amounts carried over from the prior fiscal year pursuant to subclause
(i) hereof) and (y) $60,000,000 since the Closing Date.

(b) Clause (a) of this Section 6.06 shall not prohibit, so long as no Default
has occurred and is continuing or would be caused thereby:

(i) the payment of any dividend or other distribution within 60 days after the
date of declaration thereof, if at said date of declaration such payment would
have complied with the provisions of this Agreement, and such payment will be
deemed to have been paid on the date of declaration for purposes of the
calculation in clause (a)(4)(ii);

 

80



--------------------------------------------------------------------------------

(ii) the redemption, repurchase, retirement, defeasance or other acquisition of
any subordinated Indebtedness of the Borrower or of any of the Borrower’s Equity
Interests in exchange for, or out of the net cash proceeds of the sale, which
sale shall have occurred within 90 days of the date of any such redemption,
repurchase, retirement, defeasance or other acquisition, (other than to a
Material Subsidiary of the Borrower) of, the Borrower’s Equity Interests (other
than Disqualified Stock) and cash payments in lieu of fractional interests not
to exceed 1% of the Equity Interests so redeemed, repurchased, retired, defeased
or otherwise acquired;

(iii) the purchase, redemption, defeasance or other acquisition or retirement
for value of subordinated Indebtedness of the Borrower in exchange for, or out
of the net cash proceeds of an incurrence, which incurrence shall have occurred
within 90 days of the date of any such purchase, redemption, defeasance or other
acquisition or retirement for value, (other than to a Material Subsidiary of the
Borrower) of, Permitted Refinancing Indebtedness;

(iv) the payment of any dividend by a Material Subsidiary of the Borrower to the
holders of its common Equity Interests on a pro rata basis;

(v) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Borrower or any Material Subsidiary of the Borrower
held by any member of the Borrower’s (or any of its Material Subsidiaries’)
management pursuant to any management equity subscription agreement or stock
option agreement in effect as of the Closing Date; provided that the aggregate
price paid for all such repurchased, vested, redeemed, acquired or retired
Equity Interests shall not exceed $1,000,000 in any twelve-month period;

(vi) the purchase of any subordinated Indebtedness at a purchase price not
greater than 100% of the principal amount or accreted value thereof, as the case
may be, together with accrued interest, if any, (A) following (and in an amount
not to exceed the Net Proceeds of (less any amounts applied as required by
Sections 2.10(c) and (e)) an Asset Sale permitted under Section 6.03 or (B) as
long as there is no Revolving Credit Exposure on the date of such purchase;

(vii) making payments to dissenting shareholders pursuant to applicable law in
connection with a consolidation or merger of the Borrower made in compliance
with the provisions of this Agreement;

(viii) Restricted Investments in an amount equal to 100% of Total Incremental
Equity since the Closing Date determined as of the date any such Restricted
Investment is made, less any amount of such Total Incremental Equity previously
applied to make a Restricted Investment pursuant to this subclause (viii);

(ix) the payment of dividends to Holdings the proceeds of which are used to
satisfy ordinary course administrative expenses of Holdings, but in no event to
exceed $3,000,000 in any given fiscal year of the Borrower;

(x) for so long as Holdings files consolidated income tax returns which include
the Borrower, the payment of any dividend required pursuant to the Tax Sharing
Agreement between the Borrower and Holdings, and any renewals, extensions,
implementations

 

81



--------------------------------------------------------------------------------

or modifications thereof that are not materially adverse to the Lenders;
provided that any such payment made by the Borrower to Holdings from time to
time shall not exceed the net amount of the relevant (estimated or final, as the
case may be) tax liability that Holdings actually owes to the appropriate taxing
authority at such time) in respect of the tax obligations of the Borrower and
its Subsidiaries;

(xi) any payments required by Section 9.7(b) of the Note Purchase Agreement;

(xii) the repurchase, redemption or other acquisition or retirement of Equity
Interests (other than Disqualified Stock) deemed to occur upon the exercise,
vesting, exchange or conversion of stock options, warrants or other similar
rights to the extent such Equity Interests represent a portion of the exercise
or exchange price of those stock options, and the repurchase, redemption or
other acquisition or retirement of Equity Interests (other than Disqualified
Stock) is made in lieu of withholding taxes resulting from the exercise,
vesting, exchange or conversion of stock options, warrants or other similar
rights and such repurchase, redemption, acquisition or retirement of such Equity
Interests does not involve any payment by the Borrower or a Material Subsidiary
of any cash or Cash Equivalents in exchange therefor;

(xiii) an XM-4 Sale and Leaseback Transaction that involves transactions between
the Borrower and Holdings or one or more of the Subsidiaries of either; and

(xiv) the purchase of any subordinated Indebtedness at a purchase price not
greater than 101% of the principal amount or accreted value thereof, as the case
may be, together with accrued interest, if any, following a “change of control”
under and as defined in the documents pursuant to which such subordinated
Indebtedness is issued, as applicable, in accordance with the provisions
thereof; provided, however, that prior to such purchase the Borrower shall have
made any payments (including the deposit of any cash collateral) required by
Section 2.10(d).

(c) The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued to or by the Borrower or such Material
Subsidiary, as the case may be, pursuant to the Restricted Payment. The fair
market value of any assets or securities that are required to be valued by this
covenant shall be determined by the Board of Directors of the Borrower, whose
good faith resolution with respect thereto shall be conclusive and shall be
delivered to the Administrative Agent, and the fair market value of any assets
or securities that are required to be valued by this Section 6.06 that exceeds
$5,000,000 shall be determined by a majority of the members of the Board of
Directors of the Borrower who are “independent” within the meaning of the rules
and regulations promulgated by the NASDAQ National Market, whose good faith
resolution with respect thereto shall be conclusive and shall be delivered to
the Administrative Agent. Not later than the date of making any Restricted
Payment, the Borrower shall deliver to the Administrative Agent an officers’
certificate stating that such Restricted Payment is permitted and setting forth
the basis upon which the calculations required by this “Restricted Payments”
covenant were computed, together with a copy of resolutions of the Board of
Directors required hereby.

 

82



--------------------------------------------------------------------------------

SECTION 6.07 Transactions with Affiliates. (a) The Borrower shall not, and shall
not permit any of its Material Subsidiaries to, make any payment to, or sell,
lease, transfer or otherwise dispose of any of its properties or assets to, or
purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate (each, an “Affiliate Transaction”),
unless:

(i) such Affiliate Transaction is on terms that are no less favorable to the
Borrower or the relevant Material Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Material Subsidiary
with an unrelated Person; and

(ii) the Borrower delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $5,000,000, board
resolutions set forth in an officers’ certificate certifying that such Affiliate
Transaction complies with this Section 6.07 and, if an opinion meeting the
requirements set forth in subclause (B) below has not been obtained, that such
Affiliate Transaction has been approved by a majority of the members of the
board of directors who have no direct financial interest in such Affiliate
Transaction (other than as a stockholder of Holdings); and

(B) with respect to (x) any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $20,000,000, or
(y) an Affiliate Transaction or series of related Affiliate Transactions
involving aggregate consideration in excess of $5,000,000 where none of the
members of the board of directors qualify as having no direct financial interest
in such Affiliate Transaction (other than as a stockholder of Holdings), an
opinion as to the fairness to the Borrower or such Material Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.

(b) The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of clause (a):

(i) any transaction by the Borrower or any Material Subsidiary with an Affiliate
related to the purchase, sale or distribution of XM radios, subscriptions to XM
Radio Service or other products or services in the ordinary course of business,
including any such transaction with an automotive manufacturer, which has been
approved by a majority of the members of the board of directors who are
disinterested with respect to such transaction;

(ii) any employment agreement or arrangement or employee benefit plan entered
into by the Borrower or any of its Material Subsidiaries in the ordinary course
of business of the Borrower or such Material Subsidiary;

(iii) transactions between or among the Borrower and/or its Material
Subsidiaries;

 

83



--------------------------------------------------------------------------------

(iv) payment of reasonable directors fees and provisions of customary
indemnification to directors, officers and employees of the Borrower and its
Material Subsidiaries;

(v) sales of Equity Interests (other than Disqualified Stock) to Affiliates of
the Borrower;

(vi) Restricted Payments that are permitted under Section 6.06(b) and under
subclauses (h) and (i) of the definition of “Permitted Investments”;

(vii) transactions pursuant to the Tax Sharing Agreement and any renewals,
extensions, implementations or modifications thereof that are not materially
adverse to the Lenders;

(viii) contractual arrangements existing on the Closing Date and any renewals,
extensions, implementations or modifications thereof that are not materially
adverse to the Lenders;

(ix) increases, decreases or other modifications to the Indebtedness referred to
in the definition of January Financing Transactions which have been approved by
a majority of the members of the Board of Directors of the Borrower who are
disinterested with respect to such transactions and which are otherwise
permitted under this Agreement;

(x) an XM-4 Sale and Leaseback Transaction that involves transactions between
the Borrower and Holdings or one or more of the Subsidiaries of either; and

(xi) the Parent Company Merger.

SECTION 6.08 Negative Pledge. The Borrower shall not, and shall not permit any
Material Subsidiaries to, directly or indirectly enter into, incur or permit to
exist any agreement or other arrangement that prohibits or restricts the ability
of the Borrower or any Material Subsidiary to create, incur or permit to exist
any Lien upon any of the Collateral to secure the Borrower Obligations or the
Guarantor Obligations; provided that (i) the foregoing shall not apply to
(i) restrictions imposed by law or by this Agreement, (ii) restrictions existing
on the date hereof identified on Schedule 6.08 (but shall apply to any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) restrictions imposed by any agreement relating to purchase money
Indebtedness or Capital Leases permitted by this Agreement if such restrictions
apply only to the property or assets securing such Indebtedness and
(iv) customary provisions in leases and other contracts restricting the
assignment thereof.

SECTION 6.09 Liquidity Test. The Borrower shall not permit its unrestricted cash
and Cash Equivalents to be less than $75,000,000 at any time.

SECTION 6.10 Line of Business. The Borrower shall not, and shall not permit any
of its Material Subsidiaries to, enter into any business, either directly or
through any Subsidiary, except for the Permitted Business.

 

84



--------------------------------------------------------------------------------

SECTION 6.11 Amendments or Waivers of the Security Documents, Senior Notes
Documents and the GM/OnStar Credit Facility. (a) The Borrower shall not, nor
shall it permit any of its Subsidiaries to, (i) amend, modify, waive or
otherwise change the terms of the Security Documents, except with the prior
written consent of the Required Lenders, or (ii) do anything in connection with
the Existing Collateral Documents requiring the consent of the Collateral Agent
unless the Borrower or such Subsidiary has also obtained the prior consent of
the Required Lenders with respect thereto.

(b) The Borrower shall not, nor shall it permit any of its Subsidiaries to,
amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Senior Notes
Documents that would be materially adverse to the interests of the Borrower or
the Lenders.

(c) To the extent that the GM/OnStar Credit Facility shall have a Lien on any of
the Collateral (including the GM/OnStar Lien) under the Existing Collateral
Documents or otherwise, the Borrower shall not, nor shall it permit any of its
Subsidiaries to, amend or otherwise change the terms of the GM/OnStar Credit
Facility if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
Borrower and/or Holdings thereunder or to confer any additional rights on the
holders of the Obligations under the GM/OnStar Credit Facility in a manner which
would be materially adverse to any Loan Party or the Lenders, except as
otherwise expressly permitted under this Agreement or with the prior consent of
the Required Lenders.

SECTION 6.12 GM/OnStar Credit Facility. The Borrower shall not, and shall not
permit any of its Material Subsidiaries to enter into any GM Second Lien
Collateral Document unless (a) the Administrative Agent shall have received
drafts thereof at least 10 Business Days prior to the execution thereof (which
the Administrative Agent shall promptly provide to the Lenders upon receipt
thereof) and (b) each such GM Second Lien Collateral Document shall be in form
and substance reasonably satisfactory to the Administrative Agent.

SECTION 6.13 XM-4 Satellite Collateral. The Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any license and/or access
agreement with respect to the Indivisible Ancillary XM-4 Satellite Collateral in
connection with a sale and leaseback transaction except as otherwise permitted
by Section 9.06.

ARTICLE VII.

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall

 

85



--------------------------------------------------------------------------------

become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document (excluding, in
each case, any projections delivered by or on behalf of any Loan Party) or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
shall prove to have been materially incorrect when made or deemed made;

(d) the Borrower or Holdings, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02, 5.03 (with
respect to the Borrower’s existence) or 5.08 or in Article VI or in
Section 9.05;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

(f) (1) Holdings, the Borrower or any of its Subsidiaries shall (x) fail to make
any payment of principal or interest, in each case regardless of amount (subject
to any applicable grace period) in respect of any Material Indebtedness when and
as the same shall become due and payable or (y) shall fail to observe or perform
any covenant, condition or agreement contained in any Material Indebtedness,
which failure enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity or (2) any event or condition occurs
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (f) shall
not apply to (1) any Material Indebtedness under a Deferred Purchase Price
Agreement if the failure to make a payment thereunder occurred in connection
with a good faith contest by the Borrower with respect to the performance by the
satellite manufacturer of its obligations thereunder, (2) the failure of the
Borrower to observe or perform any covenant, condition or agreement (other than
with respect to the making of payments) in respect of the

 

86



--------------------------------------------------------------------------------

mortgage existing on the Closing Date on the building where the Borrower is
headquartered, or (3) Indebtedness that becomes due as a result of the voluntary
sale or transfer of property or assets, the issuance of Equity Interests or the
incurrence of Permitted Debt.

(g) [Reserved];

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Material Subsidiary or any of its
debts, or of a substantial part of any of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Material Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) Holdings, the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money (including, without
limitation, arising from matters set forth in clauses (f) or (g) of this Article
(including the express exclusions therefrom)) in an aggregate amount in excess
of $25,000,000 (to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has not denied coverage) shall be
rendered against Holdings, the Borrower, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment; or

(l) (i) an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, which individually or in the aggregate
results in or could reasonably be expected to result in liability of Borrower or
any ERISA Affiliate in excess of $25,000,000; (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest under Section 412(n)

 

87



--------------------------------------------------------------------------------

of the Internal Revenue Code or under ERISA; or (iii) any “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of the Borrower or any ERISA Affiliate;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower, and
(iii) demand Cash Collateral pursuant to Section 2.05(j) in respect of
outstanding Letters of Credit; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable and the
Administrative Agent shall be deemed to have made a demand for Cash Collateral
to the full extent permitted under Section 2.05(j), in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII.

The Administrative Agent

SECTION 8.01 Appointment. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

SECTION 8.02 Administrative Agent in its Individual Capacity. The bank serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent, and such bank and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

SECTION 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any

 

88



--------------------------------------------------------------------------------

discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.

SECTION 8.04 Notice of Default. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.05 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECITON 8.06 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article VIII shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

SECTION 8.07 Successor Administrative Agent . Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section, the
Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent of

 

89



--------------------------------------------------------------------------------

Borrower so long as no Event of Default shall have occurred and be continuing
(such consent not to be unreasonably withheld or delayed) to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

SECTION 8.08 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

SECTION 8.09 Indemnification. Each Lender agrees to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), in the amount of its
pro rata share (based on its Commitments hereunder (or if such Commitments shall
have expired or been terminated, in accordance with the respective principal
amounts of its applicable outstanding Loans or participations in L/C
Disbursements, as applicable and if no such amounts are outstanding, in
accordance with the Commitments hereunder as in effect immediately prior to such
termination)), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful misconduct.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder.

 

90



--------------------------------------------------------------------------------

SECTION 8.10 Syndication Agent, Documentation Agent and Arrangers. Each of the
Syndication Agent, the Documentation Agent and each Arranger shall not have any
duties or responsibilities hereunder in its capacity as such.

ARTICLE IX.

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

 

(i)  

if to the Borrower,

 

XM Satellite Radio Inc.

1500 Eckington Place, N.E.

Washington D.C. 20002

Attention of Chief Financial Officer

(with a copy to the General Counsel

and the Treasurer)

(Telecopy No. (202) 380-4534);

(ii)  

if to the Administrative Agent, to

 

JPMorgan Chase Bank

Loan and Agency Services Group

1111 Fannin, 8th Floor

Houston, Texas 77002

Attention of: Clarice A. West

Telecopy No. (713) 750-7928

 

with a copy to

 

JPMorgan Chase Bank,

270 Park Avenue,

New York, New York 10017,

Attention of David Mallett

(Telecopy No. (212) 270-5127);

(iii)  

if to the Issuing Bank,

 

JPMorgan Chase Bank

Loan and Agency Services Group

1111 Fannin, 8th Floor

Houston, Texas 77002

Attention of: Clarice A. West

Telecopy No. (713) 750-7928;

 

91



--------------------------------------------------------------------------------

(iv)  

if to the Swingline Lender

 

JPMorgan Chase Bank

Loan and Agency Services Group

1111 Fannin, 8th Floor

Houston, Texas 77002

Attention of: Clarice A. West

Telecopy No. (713) 750-7928; and

 

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or

 

92



--------------------------------------------------------------------------------

agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or (vi) modify the
protections afforded to an SPC pursuant to the provisions of Section 9.04(e)
without the written consent of such SPC; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with Intralinks (and related
expenses) and the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or, after an Event of Default
shall have occurred and be continuing hereunder, any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank, the
Arrangers, the Syndication Agent, the Documentation Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person, an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of claims (other than a claim by the Borrower or any of its Affiliates)
relating to (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan

 

93



--------------------------------------------------------------------------------

or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on, from or to any property currently or
formerly owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way, directly or indirectly, to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) neither
Holdings nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by Holdings or the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), Indemnitees and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

94



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans, reimbursements and other obligations at the time owing to it),
solely to the extent (1) required by law or regulation, (2) such Lender’s risk
managers determine (and advise the Borrower in writing) that doing so is
advisable in view of safe and sound risk management practices or (3) failure to
do so would reasonably jeopardize such Lender’s ability to address regulatory
concerns (and where such Lender shall have provided the Borrower such notice of
the same as is reasonable under the circumstances), with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment or to a branch or an affiliate of an assigning Lender; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information

 

95



--------------------------------------------------------------------------------

(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount, Class,
Type and Interest Period of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The Register
shall also set forth the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and such Lender’s share thereof. The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder),

 

96



--------------------------------------------------------------------------------

the processing and recordation fee referred to in paragraph (b) of this Section
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans, reimbursements and other obligations owing to
it) solely to the extent (x) (1) required by law or regulation, (2) such
Lender’s risk managers determine (and advise the Borrower in writing) that doing
so is advisable in view of safe and sound risk management practices or
(3) failure to do so would reasonably jeopardize such Lender’s ability to
address regulatory concerns, and (y) such Lender shall have provided the
Borrower such notice of the same as is reasonable under the circumstances;
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender shall not,
without the consent of the Participant, agree to any amendment, modification or
waiver described in the first proviso to Section 9.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.10
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such

 

97



--------------------------------------------------------------------------------

Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.16(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Revolving Loans that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to make any
Revolving Loans and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Revolving Loan, the Granting
Lender shall be obligated to make such Revolving Loan pursuant to the terms
hereof. The making of a Revolving Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Revolving
Loan were made by such Granting Lender. Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 9.04, any SPC may (i) with
notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Revolving Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Revolving Loans and (ii) disclose
on a confidential basis any non-public information relating to its Revolving
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

SECTION 9.05 Agreements of Holdings. (a) Holdings hereby agrees that it will be
bound by each of the covenants in Article V and Article VI of this Agreement as
if named therein as the Borrower (except that references to its Subsidiaries
shall not include any Person that is not the Borrower or a Subsidiary of the
Borrower), except as provided in Schedule 9.05(a), until such time as (a) the
Release Date shall have occurred and (b) all of the operating assets of Holdings
necessary for the conduct of the Borrower’s business (other than the XM-4
Satellite Collateral) have been transferred to the Borrower or any Subsidiary
Loan Party (the “Holdings Collateral Transfer”) and Holdings shall have
delivered a notice to the Administrative Agent in

 

98



--------------------------------------------------------------------------------

the form of Exhibit H hereto (the “Holdings Covenant and Collateral Release
Notice”) certifying that such Holdings Collateral Transfer has occurred (the
“Holdings Covenant and Collateral Release Date”). From and after the Holdings
Covenant and Collateral Release Date, (i) Holdings shall not be bound by any of
the covenants in Article V or Article VI (other than Sections 5.10, 6.03(a),
6.11(a), 6.12 and 6.13, to which it shall continue to be bound as if named
therein as the Borrower) of this Agreement and (ii) the representations and
warranties in Sections 3.04(c), 3.05, 3.11, 3.13 and 3.14, as such
representations and warranties apply to Holdings, shall be limited as provided
Schedule 9.05(b).

(b) Notwithstanding the foregoing, until the first extension of credit is made
under this Agreement, Holdings shall not be bound by any of the covenants set
forth in Article VI (other than Sections 6.03(a), 6.11(a), 6.12 and 6.13, with
respect to which it shall at all times be bound as if named therein as the
Borrower). In addition, Holdings agrees that at all times, whether before, on or
after the date of the first extension of credit under this Agreement and whether
before, on or after the Holdings Covenant and Collateral Release Date, it shall
not incur secured Indebtedness other than Permitted Holdings Debt and its
Guarantor Obligations.

(c) For the avoidance of doubt, the parties hereto agree (x) that the Excluded
Entities shall not be restricted by the covenants set forth in Articles V and VI
hereof, and (y) that liabilities appearing on the consolidated balance sheet of
Holdings which are liabilities of one or more Excluded Entities but which are
not liabilities of Holdings shall not be considered liabilities of Holdings for
purposes of determining compliance by Holdings with any of the covenants set
forth in Articles V or VI hereof.

SECTION 9.06 XM-4 Satellite Collateral. In the event that the XM-4 Satellite
Collateral shall no longer constitute “Collateral” in accordance with the terms
hereof and one or more of the Loan Parties creates a security interest in all or
part of the XM-4 Satellite Collateral in favor of secured parties other than the
New Secured Parties, the Loan Parties shall have the right to enter into license
and/or access agreements in form and substance reasonably acceptable to the
Administrative Agent (and which agreements shall be deemed acceptable so long as
and to the extent that they cover only such matters described in this
Section 9.06 in the manner set forth herein) (it being understood that the
Administrative Agent shall not be entitled to approve the commercial terms of
any such license agreement unless any such term contravenes this Section 9.06)
under which the Loan Parties shall grant to the representative of such secured
parties one or more licenses (which may be royalty free) or other rights to use,
and reasonable access to, Indivisible Ancillary XM-4 Satellite Collateral;
provided that the Loan Parties certify to the Administrative Agent that such use
of and/or access will not impair in any material respect the use or access to
such Indivisible Ancillary XM-4 Satellite Collateral by any of the Loan Parties
in the conduct of their business. At the request of the Loan Parties, the
Administrative Agent shall consent to such agreements and enter into one or more
agreements on terms reasonably acceptable to the Administrative Agent whereby it
agrees to be bound by the terms of such license and access agreements in the
event of any foreclosure by the Administrative Agent on such Indivisible
Ancillary XM-4 Satellite Collateral.

SECTION 9.07 Survival. All covenants, agreements, representations and warranties
made by the Borrower and Holdings herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any

 

99



--------------------------------------------------------------------------------

investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.08 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.09 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.10 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender or Affiliate, irrespective of whether or not
such Lender or Affiliate shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender and each
of its Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender or Affiliate may
have.

SECTION 9.11 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

100



--------------------------------------------------------------------------------

(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.13 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.14 Confidentiality. (a) Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers,

 

101



--------------------------------------------------------------------------------

employees and agents, including accountants, legal counsel (including outside
counsel), auditors (including independent auditors), and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (x) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Issuing Bank or any Lender or its Affiliates on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.14(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

102



--------------------------------------------------------------------------------

SECTION 9.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16 USA PATRIOT Act. Each Lender and the Administrative Agent hereby
notifies the Loan Parties that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Act.

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

XM SATELLITE RADIO INC.,

as Borrower

By   /s/ Joseph J. Euteneuer  

Name: Joseph J. Euteneuer

Title: EVP & CFO

 

XM SATELLITE RADIO HOLDINGS INC.

By   /s/ Joseph J. Euteneuer  

Name: Joseph J. Euteneuer

Title: EVP & CFO

 



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION,

as Administrative Agent and as a Lender,

By   /s/ David M. Mallett  

Name: David M. Mallett

Title: Vice President

 

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent

By   /s/ Lauri Sireslian  

Name: Lauri Sireslian

Title: Managing Director

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as a Lender

By   /s/ Judith E. Smith  

Name: Judith E. Smith

Title: Director

By   /s/ Doreen Barr  

Name: Doreen Barr

Title: Vice President

 

CITICORP NORTH AMERICA, INC.,

as Documentation Agent and as a Lender

By   /s/ Caesar Wyszomirski  

Name: Caesar Wyszomirski

Title: Vice President

 



--------------------------------------------------------------------------------

 

UBS LOAN FINANCE LLC, as a Lender

By  

/s/ Richard L. Tavrow

 

Name: Richard L. Tavrow

Title: Director

By   /s/ Irja R. Otsa  

Name: Irja R. Otsa

Title: Associate Director

 

BEAR STEARNS CORPORATE LENDING INC.,

as a Lender

By   /s/ Victor Bulzacchelli  

Name: Victor Bulzacchelli

Title: Vice President

 

WELLS FARGO FOOTHILL,
as a Lender

By   /s/ Rhonda Noell  

Name: Rhonda Noell

Title: Senior Vice President